Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 1 of 67 PageID #: 638




                 EXHIBIT 1
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 2 of 67 PageID #: 639




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

IN RE: C. R. BARD, INC. PELVIC
REPAIR SYSTEM PRODUCTS LIABILITY LITIGATION
                                                                  MDL NO. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO ALL CASES

                    RULE 26 GENERAL LIABILITY EXPERT REPORT OF

                                     DANIEL ELLIOTT, M.D



        I am providing my expert opinion regarding the use of transvaginal synthetic mesh for pelvic
organ prolapse (referred to herein as “POP”) including the Avaulta Plus and Avaulta Solo products.
The following represent my opinions, all held to a reasonable degree of medical probability and
certainty. These opinions are based upon my background, training and experience as well as the totality
of available data from all sources, which I have reviewed. My CV, fee schedule and testimony for last
four years is being provided with this Report. The following is a summary of my opinions that I have
formed.

       I reserve the right to supplement this report if new or supplemental information is provided at
any point, and as I review other related documents.

               October 8, 2014
       Dated: __________________.



                             _____________________________________
                             Daniel S. Elliott, M.D.
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 3 of 67 PageID #: 640




I.     BACKGROUNDS AND QUALIFICATIONS

       I am an Associate Professor of Urology, section of Female Urology and Reconstructive Surgery,

at Mayo Clinic Graduate School of Medicine in Rochester, Minnesota. My current curriculum vita,

attached hereto as Exhibit “A”, more fully and accurately reflects my training, background, academic

activity and publications. However, briefly, I received an M.D. in 1993 from Loma Linda University

School of Medicine in Loma Linda, California. Following graduation from medical school, I completed

one year of General Surgery and five years of Surgical Urology residency at the Mayo Graduate School

of Medicine at the Mayo Clinic in 1999. I then completed a one-year advanced surgical fellowship at

Baylor College of Medicine in Houston, Texas, in Neurourology, Urodynamics and Voiding

Dysfunction. I then re-joined the faculty at the Mayo Clinic, where I have spent the last fourteen years

specializing in treating pelvic organ prolapse and urinary incontinence in women and urinary

incontinence in men. I have published nearly 60 peer-reviewed articles and given over a 100 lectures

nationally and internationally pertaining to urinary incontinence and pelvic organ prolapse. I have

specifically authored two published scientific manuscripts dealing with polypropylene meshes in the

animal model. A Mayo Clinic colleague and I were the first to perform robotic sacrocolpopexy surgery

for the treatment of high-grade prolapse and to publish extensively on the subject and the first to

perform and publish on the outpatient, non-mesh transobturator sling.

       During my training, I was introduced to the use of synthetic midurethral slings for incontinence

repair. I have used the Mentor OB/Tape products as well as mesh slings made by AMS and Coloplast.

As of almost a year ago, I decided to no longer use meshes in my practice through the transvaginal route

unless there is absolutely no other alternative. The reason that I made this decision is that my practice

has become increasingly dedicated to treating a whole host of life-altering complications associated with

the use of both SUI and POP meshes, including meshes made by Bard. Neither I, nor my colleagues at

Mayo, have ever used transvaginal POP kits as we felt that the risk to patients was too great. Having

                                                   2
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 4 of 67 PageID #: 641




treated hundreds of patients with mesh-related complications (both SUI and POP), I feel that we made

the right decision not to include them as part of our treatment regimen. I only use mesh for POP repair

through robotic sacrocolpopexy as it is not a transvaginal surgery, uses much less mesh, and is

associated with significantly fewer complications than are associated with transvaginal mesh prolapse

repair.

          I am a frequent invited national and international lecturer at medical and surgical conferences

addressing stress urinary incontinence and pelvic organ prolapse, their evaluation, treatment, surgical

options and management of complications. I have taken and passed the subspecialty credentialing

process recently established by the combined boards of the American Board of Urology and American

Board of Obstetrics and Gynecology in Female Pelvic Medicine and Reconstructive Surgery.

II.       BASIS OF OPINIONS

          I have been asked to provide opinions regarding the subject of pelvic organ prolapse, its

evaluation, treatments, surgical options and management of complications as well as to address the

actions of C.R. Bard, Inc., (Bard) regarding its transvaginal mesh pelvic floor repair products. The focus

of my investigation for this report is on the Avaulta Plus and Avaulta Solo products. My opinions are

based on my personal knowledge, experience, and my investigation in this case. All of my opinions,

and the basis of these opinions, are true and correct to the best of my knowledge and belief, including

those related to scientific and medical issues, which are true and correct to a reasonable degree of

scientific and medical certainty. I do, however, reserve the right to supplement this report and my

opinions in light of any additional material or information provided to me, including any reports

submitted and/or any other discovery that is taken in this case. Furthermore, if called to testify, I would

plan to use various demonstrative exhibits, animations, video recordings, and/or anatomic models to

show the relevant anatomy and surgical procedures and to describe my opinions as set forth in this

report. The materials I have reviewed and relied upon to form my opinions for this report are listed in

                                                     3
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 5 of 67 PageID #: 642




Exhibit “4” to this report.

   III.        SUMMARY OF OPINIONS

          A.     Bard’s Avualta Plus and Avaulta Solo are unsafe and inappropriate for
                 implantation in the pelvic floor to treat Pelvic Organ Prolapse for the following
                 reasons:

                 1.     The resin used to manufacture the polypropylene mesh in Avaulta Solo and
                        Avaulta Plus should never have been used to manufacture a medical implant.

                 2.     The polypropylene mesh in the Avaulta products degrades and is not inert. Bard
                        failed to perform any tests to determine whether naturally occurring peroxide in a
                        woman’s vagina could cause degradation of the mesh.

                 3.     The mesh in the Avaulta products shrinks and contracts.
                 4.     The Pore Size in the polypropylene mesh used in the Avaulta products was
                        inadequate to foster proper tissue in growth.

                 5.     The arms of the Avaulta Solo and Avaulta Plus are unreasonably dense.

                 6.     The design and implantation method causes the mesh to saw the tissues through
                        which the arms are pulled.

                 7.     The blind passage of the trocars to implant the Avaulta products is unsafe.

                 8.     The blind passage of the trocars to implant the Avaulta products is unsafe.

                 9.     Avaulta Plus’s porcine collagen causes an even greater inflammatory response
                        than the synthetic polypropylene mesh alone

                 10.    Because of their Transvaginal implantation method, Avaulta Plus and Avaulta
                        Solo have an abnormally high risk of adversely contaminating the surgical field
                        with bacteria and other microbiotics.

                 11.    Despite knowledge that removal of the mesh may be necessary under certain
                        circumstances, Bard never developed a way to remove the mesh after it was
                        implanted.

                 12.    Safer alternative designs to the Avaulta Solo and Avaulta Plus were available
                        when Bard began marketing them.

                 13.    The design of the Avaulta Solo and Avaulta Plus with four arms and blind trocar
                        implantation method is inherently flawed.



                                                     4
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 6 of 67 PageID #: 643




              14.    Bard failed to conduct any tests to determine risks of lasting complications
                     patients would suffer as a result of the Avaulta Solo and Avaulta Plus.

              15.    Bard’s animal testing was insufficient and not correlated to prove the safety and
                     effectiveness of the Avaulta Solo and Avaulta Plus in humans.

                     Bard knew the deleterious effect of collagen material on wound healing.
              16.    The worsening safety of uniting polypropylene and porcine collagen was known
                     to Bard.

              17.    Despite knowledge about problems linked to the Avaulta Solo and Avaulta Plus,
                     Bard never developed or communicated a contingency plan for managing them
                     after the devices were implanted.

       B.     Bard failed to disclose pertinent adverse risk information, pertinent information
              about the defects in the properties of the mesh and the inadequacies regarding the
              system of implantation about its Avaulta products to physicians and their patients.

       C.     Plaintiffs have suffered and will continue to suffer because of the defects in the
              design of the Avaulta products and because of Bard’s failure to disclose known
              adverse risk information and product defect information.


       NORMAL ANATOMY AND PELVIC ORGAN PROLAPSE

       The normal vagina is a functional, pliable, distensible, mobile, and well-supported structure.

Pelvic organ prolapse (POP) is a condition in which one or more of the female pelvic organs (bladder,

rectum, uterus, and/or intestines) drop into the vagina to varying degrees, as a result of weakened

vaginal tissue to form a bulge or fullness in the vagina. POP can affect the quality of life (QOL) of

women; however, POP is not a life-threatening condition. POP is for many women a normal part of the

aging process and can result from some combination of increasing age, multiple childbirths, frequent

heavy lifting, chronic cough, obesity, constipation, previous hysterectomy and genetic predisposition.

Symptoms of POP are usually limited to QOL issues such as the sensation of pelvic fullness, pressure

and interference with sexual activity. It can also impact on urination and bowel function. POP is a

relatively common condition, with up to 50% of women who have had children having some degree of

POP; however, only a fraction of those women are symptomatic. Medical device manufacturers such as


                                                  5
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 7 of 67 PageID #: 644




the manufacturer of the Avaulta Plus and the Avaulta Solo, Bar, perceived that the potential surgical

market created a desirable target for device manufacturers eager to capture market share. (Wall L: The

perils of commercially driven surgical innovation. Am J of Obstetrics and Gyne Jan 2010; 202.30e1-4).

       As mentioned above, POP is a protrusion or a falling down of one or more of the pelvic organs

into the vagina. This can affect one or more of the vaginal “compartments.” These compartments are:

       •      The bladder (called an Anterior Compartment Prolapse or Cystocele).

       •      The rectum (called the Posterior Compartment Prolapse or Rectocele).

       •      The uterus (called Uterine Prolapse).

       •      The small intestines (called the Apical Compartment Prolapse or Enterocele).

       •      In cases where POP affects all of the compartments, this is often referred to as a Vaginal
              Vault Prolapse.

       Treatment for female pelvic organ prolapse can be generally broken down into four main

categories:

       •      Behavior modification & Pelvic Floor Therapy & Exercises

       •      Medication

       •      Pessary

       •      Surgical treatment

IV.    TREATMENT FOR PELVIC ORGAN PROLAPSE

       A.     Traditional POP Treatment Options

       There are multiple well-established treatment options for treating POP.              A thorough

understanding of the risks and benefits of each of the POP treatment options is imperative for the

treating physician to evaluate and recommend appropriate therapy for each patient, since each patient

represents unique characteristics, symptoms, and risk factors, which can affect the success and

complications of any therapy. Following a thorough physical exam by a trained medical practitioner, the

                                                      6
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 8 of 67 PageID #: 645




severity and QOL impact of the POP is determined. Management options of POP can be broken down

into several broad categories such as observation, behavioral therapies, pelvic floor exercises, pessary

use, and, as a last resort, surgery. Since POP is primarily a QOL issue, the physician must first

determine whether or not the POP is actually problematic for the patient. Many times the POP is mild

and causes either no or only minimal symptoms. In this frequent situation, the safest treatment option is

observation with periodic reevaluation to determine if the POP and the patient’s symptoms progress or

not. For the patient with more severe POP that is symptomatic, further conservative options should be

considered such as behavioral changes (weight loss, lifestyle changes), pelvic floor exercises and/or the

use of pessary devices.

       Surgical procedures should usually be reserved for severe, high grade POP that is negatively and

significantly impacting the QOL for the woman. Surgical repair of POP has been documented and has

evolved over the years. Traditional surgery is performed from either the vagina (termed “transvaginal”)

or from the abdomen (termed “transabdominal”), with the latter group being performed either with an

abdominal incision (Abdominal Sacrocolpopexy) or with minimally- invasive procedures such as with

laparoscopic or robotic technology. The Avaulta procedure was developed as an alternative procedure to

the traditional methods of treating prolapse. By definition, a comparison of the safety and

effectiveness/risks and benefits of the Avaulta procedure with the alternatives requires a comparison

with these traditional procedures.

       B.      Traditional, Transvaginal NON-Mesh POP Procedures.

       Traditional transvaginal surgery for POP utilizes an incision through the wall of the vagina hence

the term “transvaginal” literally meaning “through the vagina.” It is imperative to recognize the basic

difference between transvaginal and transabdominal (through the abdomen) surgery since the surgical

route chosen affects success, complications, and QOL results.



                                                   7
       Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 9 of 67 PageID #: 646




        Traditional non-mesh transvaginal surgery relies on the mobilization and the stitching together of

the patient’s own deep vaginal tissues (also known as “native tissue”) to support the vagina and to repair

the POP. Traditional transvaginal surgery for POP, in contrast to Avaulta Systems, does NOT utilize the

blind passage of trocars or mesh in its repair.

        One of the most significant arguments used by mesh manufacturers to justify vaginal mesh use

over the traditional, non-mesh POP repairs was the misconceived notion that traditional repairs had

failure rates of up to 30-40%. This failure rate was based primarily on the work of the 2001 National

Institutes of Health (NIH) Workshop on Standardization of Terminology for Researchers in Pelvic Floor

Disorders. However, since the Workshop’s recommendations in 2001, there have been significant

advancements in the understanding of what is normal vaginal support, pelvic prolapse, POP symptoms,

and the very critical issue of what patients perceive as a successful outcome following POP surgery.

What is now apparent is that the NIH POP Workshop grading system was so strict that a large

percentage of average healthy women would fail if graded under that system. This misconception has

now been recognized in the medical literature. Currently, within contemporary POP studies which

utilize up-to-date prolapse definitions, the accepted failure rate of traditional, non-mesh POP repairs is

less than 15% and closer to 12%. 1,2,3

        C.       Transabdominal/Laparoscopic/Robotic POP Repair

        Sacrocolpopexy is a procedure performed through the abdomen. Although not without risk,

sacrocolpopexy is superior to transvaginal mesh procedures as it offers a greater chance of long-term

anatomical and symptomatic POP success, with fewer risks. Traditionally, this approach utilized an

incision in the lower abdomen. However, with the advancement of minimally-invasive procedures such

1
  Weber AM, Walters MD, Peidmonte MR et al: Anterior Colporraphy: A randomized trial of three surgical techniques. Am J
Obstet Gynecol (2001) 185(6):1299-304; discussions 1304-6. 172.
2
  Weber AM, Abrams P, Brubaker L: The standardization of terminology for researchers in female pelvic floor disorders. Int
Urogynecol J (2001) 12:178-186.
3
  Chmielewski L, Walters MD, Weber AM, et al: Reanalysis of a randomized trial. J ObstetGynecol (2011) 205:96.e1-8.

                                                            8
       Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 10 of 67 PageID #: 647




as laparoscopy and robotic surgery, the procedure is increasingly performed using these less invasive

alternatives. In the past, the sacrocolpopexy was reserved for the treatment of more severe vaginal vault

prolapse or recurrent POP following a failed previous surgery. The procedure entails stitching a mesh or

biomaterial to the top, apex and bottom of the vagina then stitching that same mesh or biomaterial to the

large bones at the base of the spine called the sacrum.

         D.        History of Synthetic Mesh

         Abdominal and thoracic wall weaknesses, called hernias, exist due to inherent weaknesses within

the abdominal wall or thoracic wall due to conditions such as birth defects, surgery, and radiation

effects. Traditional hernia repair surgery evolved using sutures (stitches) to bring the native tissue

together. However, due to the inherent weaknesses of the tissues, failure was common and frequently

resulted in significant pain and suffering for the patient. Therefore, in the 1950’s, surgical meshes for

hernia repairs were introduced. Subsequently, academic presentations, surgical reports and journal

manuscripts began to describe mesh-related complications such as chronic pain, abdominal wall rigidity,

mesh       contraction,        infection,       fistula       formation,   recurrence   and     chronic      inflammatory

process. 4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22



4
  Klosterhalfen B, Junge K, Klinge W. The lightweight and large porous mesh concepts for hernia repair. Expert Rev Med
Devices. 2005 Jan; 2(1):103-17.
5
  Agresta F, Baldazzi G, Ciardo et al: Lightweight partially absorbable monofilament mesh (polypropylene/poliglecaprone
25) for TAPP inguinal hernia repair. Surg Laparosc Endosc Percutan tech 2007, 17; 91- 94.
6
  Amid PK. Classification of biomaterials and their related complications in abdominal wall hernia surgery. Hernia (1997)
1:15-21.
7
  Bellon J, Honduvilla N, Jurado F et al: In vitro interaction of bacteria with polypropylene/ePTFE prostheses. Biomaterials.
2001 Jul; 22(14):2021-4.
8
  Bouikerrou M, Boulanger L, Rubod C et al: Study of the biomechanical properties of synthetic implanted in vivo. European
J. Obstet & Gynecol and Repro Bio 134: (2007)262-267.
9
  Klinge U, Klosterhalfen M, Muller A et al: Shrinking of polypropylene mesh in vivo: an experiment study in dogs.
European Journal of Surgery Volume 164, Issue 12, pages 965–969, December 1998.
10
   Klinge U, Klosterhalfen B, Muller M et al: Foreign body reaction to meshes used for the repair of abdominal wall hernias.
Eur J Surg. 1999 Jul; 165(7):665-73.
11
   Klinge U, Klosterhalfen B, Birkenhauer V: Impact of polymer pore size on the interface scar formation in a rat model. J.
Surgical Research 103, 208-214 (2002).
12
   Klosterhalfen B, Klinge W, Schumpelick V: Functional and morphological evaluation of different polypropylene- mesh
modifications for abdominal wall repair. Biomaterials. 1998 Dec; 19(24):2235-46.

                                                                   9
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 11 of 67 PageID #: 648




         An abundant amount of evidence in the medical literature and basic science data has been

gathered over the past two decades that indicates that there is a strong and direct relationship between

postoperative mesh complications and mesh design. 23 , 24 , 25 , 26 , 27 , 28 , 29 , 30 Reducing mesh-related

complications demands a thorough understanding and knowledge of the chemical, physical and

synthetic characteristics of meshes and how they react inside the human body. Based upon vast amounts

of general surgery and basic science literature, there is a consensus that synthetic meshes that are lower

weight (less surface area), larger pore size, higher porosity, monofilament, and that are capable of

maintaining their elasticity and structural stability during and after implantation will have better results

13
   Krause H, Galloway S, Khoo S et al: Biocompatible properties of surgical mesh using an animal model. Aust N Z J Obstet
Gynaecol. 2006 Feb; 46(1):42-5.
14
   Mamy L, Letouzey V, Lavigne J et al: Correlation between shrinkage and infection of implanted synthetic meshes using an
animal model of mesh infection. Int Urogynecol J. 2011 Jan; 22(1):47-52.
15
   Garcia M, Ruiz V, Godoy A, et al: Differences in polypropylene shrinkage depending on mesh position in an experimental
study. American Journal of Surgery Vol 193, Issue 4, April 2007, p538-542.
16
  Cappelletti M, Attolini G, Cangioni G, et al. The use of mesh in abdominal wall defects. Minerva Chir. 1997 Oct;
52(10):1169-76.
17
   Klosterhalfen B, Klinge W, Hermanns B et al: Pathology of traditional surgical nets for hernia repair after long- term
implantation in humans. [ABSTRACT] Chirugr 2000; 71:43-51.
18
   Seker D, Kulacoglu H. Long-term complications of mesh repairs for abdominal wall hernias. J Long Term Eff Med
Implants. 2011; 21(3):205-18.
19
   Cobb W, Burns J, Peindl R et al: Textile analysis of heavy weight, mid-weight, and light weight polypropylene mesh in a
porcine ventral hernia model. J Surgical Research 136, 1-7 (2006).
20
  Pandit A, Henry J. Design of surgical meshes - an engineering perspective. Technol Health Care. 2004; 12(1):51- 65.
21
   Pierce L, Grunlan M, Hou Y et al: Biomechanical properties of synthetic and biologic graft materials following long-term
implantation in the rabbit abdomen and vagina. Am J Obstet Gynecol. 2009 May; 200(5):549.e1-8.
22
   Costello C, Bachman M, Grand, S, et al. Characterization of heavyweight and lightweight polypropylene prosthetic mesh
explants from a single patient. Surg Innov. 2007Sep; 14(3):168-76.
23
   Klosterhalfen B, Junge K, Klinge W. The lightweight and large porous mesh concepts for hernia repair. Expert Rev Med
Devices. 2005 Jan; 2(1):103-17.
24
   Agresta, F, Baldazzi G, Ciardo et al: Lightweight partially absorbable monofilament mesh (polypropylene/poliglecaprone
25) for TAPP inguinal hernia repair. Surg Laparosc Endosc Percutan Tech 2007, 17; 91- 94.
25
   Amid PK. Classification of biomaterials and their related complications in abdominal wall hernia surgery. Hernia (1997)
1:15-21.
26
   Bellon J, Honduvilla N, Jurado F et al: In vitro interaction of bacteria with polypropylene/ePTFE prostheses. Biomaterials.
2001 Jul; 22(14):2021-4.
27
   Bouikerrou M, Boulanger L, Rubod C et al: Study of the biomechanical properties of synthetic implanted in vivo.
European J. Obstet & Gynecol and Repro Bio 134: (2007)262-267.
28
   Klinge U, Klosterhalfen M, Muller A et al: Shrinking of polypropylene mesh in vivo: an experiment study in dogs.
European Journal of Surgery Volume 164, Issue 12, pages 965–969, December 1998.
29
   Klinge U, Klosterhalfen B, Muller M et al: Foreign body reaction to meshes used for the repair of abdominal wall hernias.
Eur J Surg. 1999 Jul; 165(7):665-73.
30
   Klinge U, Klosterhalfen B, Birkenhauer V: Impact of polymer pore size on the interface scar formation in a rat model. J.
Surgical Research 103, 208-214 (2002).

                                                             10
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 12 of 67 PageID #: 649




with fewer complications. Of all the mesh characteristics, pore size and stability of the mesh are among

the most important.

       E.      Synthetic Mesh Use in Urogynecology

       1.      Sacrocolpopexy

       Synthetic meshes are used transabdominally in sacrocolpopexy. Sacrocolpopexy can now be

performed using laparoscopic and robotic technologies. Although mesh is used in sacrocolpopexy, there

are important distinctions between the two procedures. As explained above, the mesh used in

sacrocolpopexy is inserted through the sterilized transabdominal approach whereas in the transvaginal

procedure, the mesh passes through the “clean contaminated” environment of the vagina and therefore

is exposed to bacteria and other pathogens during and after implantation.

       The amount of mesh used in sacrocolpopexy is significantly less than that typically used in the

Avaulta procedure and other transvaginal mesh POP repair procedures. The anatomical location of the

mesh and the forces applied to the mesh during implantation also differ between the two procedures. In

sacrocolpopexy, the mesh does not need to be inserted through the use of cannulas and is therefore much

less likely to experience folding or roping during insertion. Unlike transvaginal procedures which are

done blindly through the use of trocars, sacrocolpopexy allows the surgeon to visualize the placement of

the mesh which avoids the risks of blind passage. For all of these reasons, the risk profile of

sacrocolpopexy is superior to that of transvaginal mesh kits for Avaulta Plus and Avaulta Solo.

       2.      Transvaginal Mesh Kits for POP

      Use of transvaginal synthetic mesh for POP repair was marketed mainly as a way to increase the

durability of the POP repair relative to the misperceived higher failure rate of traditional, non-mesh

transvaginal POP surgery. A brief comparison is warranted between the traditional, transvaginal non-

mesh POP surgery and the prepackaged mesh kits in order to understand the new and unique treatment

alternative the mesh kits represented upon their introduction to the marketplace. The general similarities

                                                   11
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 13 of 67 PageID #: 650




between traditional, transvaginal and mesh kit POP procedures are:

       •       Both are designed to treat POP;

       •       At the time of surgery, the patient is placed in the same position on the operating table;

       •       The procedures are done under either general or spinal anesthetic;

       •       The procedures are performed through the vagina; and,

       •       A cystoscopy is required when performing an anterior or apical repair to rule out
               inadvertent bladder injury. Traditional non-mesh transvaginal POP surgery diverges
               from mesh kit procedures at this point. Typically, traditional surgery, instead of using a
               synthetic mesh to hold up the prolapsing pelvic organ, uses only sutures (also called
               stitches) placed into the native tissues surrounding the prolapsing portion of the vagina to
               repair the POP. These stitches are placed under direct vision, meaning the surgeon can
               visualize where the stitch is going, thereby reducing the risk of injury to surrounding
               tissues and pelvic organs. In general, there are several broad, though very important
               differences between traditional, transvaginal non-mesh and mesh kit POP surgeries:

       •        No synthetic, non-absorbable meshes are used in traditional POP surgery;

       •       No trocars/guides are used to place the mesh into position in traditional POP surgery;

       •       There is no tensioning of mesh arms with traditional surgery, and;

       •       The traditional procedure is performed under direct vision, meaning that the surgeon can
               see what he/she is doing with no blind passing of trocars.

V.     BARD MESH

       A.      AVAULTA SOLO AND AVAULTA PLUS GENERAL PRODUCT DESCRIPTION
               AND METHOD OF IMPLANTATION

       The Avaulta Plus Organ Prolapse repair system is a synthetic polypropylene mesh.            Avaulta

Solo Pelvic Organ Prolapse repair system is also a synthetic polypropylene mesh but with a piece of

porcine collagen attached to it.     Both systems are implanted through an incision in a woman’s

vagina, i.e. transvaginally, using trocars (surgical needles) that are specifically designed for each repair

system. As depicted below, each version of the Avaulta Plus and Avaulta Solo Pelvic Organ Prolapse

repair systems has a main mesh area, with four arms projecting from it. There are two version of each


                                                    12
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 14 of 67 PageID #: 651




product: one for anterior repair and another for posterior prolapse repair. Both versions of the Avaulta

Plus and Avaulta Solo products look like this:

AVAULTA PLUS

Anterior                                              Posterior




AVAULTA SOLO
Anterior                                              Posterior




       The surgeon places each of these products through a “blind passage.” In other words, the

surgeon cannot see where the trocars are cutting and cannot see the channels incised by the trocars. To

place the mesh, the surgeon must first push the trocars into the pelvic floor, cutting channels with the

trocars inwardly around and/or through vital organs and structures, such as the perineal skin, obturator

foramen, obturator internus, levator ani, among several others, and then out by way of a mid-vaginal

incision.   The surgeon then attaches the mesh arms to the trocar tip and, through rounded channels cut

by the trocars, the flat arms are pulled through the pelvic floor and its vital structures, including near to

the ischial spine and the junction of the superior and inferior pubic rami, among others, and outward into

                                                     13
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 15 of 67 PageID #: 652




place, stationing the mid portion of the mesh either between the bladder and anterior vaginal wall

(anterior Avaulta), or between the rectum and the posterior vaginal wall (posterior Avaulta). As the

surgeon pulls the Avaulta flat mesh arms with the trocar through the smaller, rounded trocar cut

channels, the tension that is created along the mesh arm causes it to deform by curling and roping,

among other deformations. These deformations alter not only the shape of the arms at the point of

contact, but also the size and shape of the pores on the mesh. With the arms acting as fixation points,

the surgeon is supposed to attach the arms to the left and right pelvic sidewall muscles: the obturator

internus and levator ani proximally and distally. Affixed in this way, the arms are supposed to provide

support for the central portion of the Avaulta mesh, which in turn supports the anterior and posterior

walls of the vagina and thus repairs the prolapse.



VI.     AVAULTA SOLO AND AVAULTA PLUS ARE NOT SAFE OR APPROPRIATE FOR
        IMPLANTATION IN THE PELVIC FLOOR FOR THE TREATMEN OF PELVIC
        ORGAN PROLAPSE

        The design of the Avaulta Plus and Avaulta Solo products are not safe for use in the treatment of

pelvic organ prolapse for numerous reasons, including, but not limited to the following:

       1.        The resin used to manufacture the polypropylene mesh in Avaulta Solo and Avaulta
                 Plus should never have been used to manufacture a medical implant.

        Bard used Phillips Sumika’s resin 31 to make the polypropylene mesh contained in the Avaulta

Plus. 32 The Material Safety Data Sheet dated February 13, 2008, clearly notes the polypropylene resin

should not have been used for human medical device implant applications, as it states:

        "Do not use this Phillips Sumika Polypropylene Company material in medical
        applications involving permanent implantation in the human body or permanent contact
        with internal body fluids or tissues.”


31
   Marlex HGX-030-01 was manufactured for use in woven industrial fabric and bags, rope and cordage, woven carpet
backing and woven geotextile fabrics. (AVA2E00607485)
32
   AVA20626470; 5/10/2013 Britton deposition, pp. 35-6.

                                                          14
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 16 of 67 PageID #: 653




        “Do not use Phillips Sumika Polypropylene Company material in medical applications
        involving brief or temporary implantation in the human body or contact with internal
        body fluids or tissues unless the material has been provided directly from Phillips Sumika
        Polypropylene Company under an agreement which expressly acknowledges the
        contemplated use. Phillips Sumika Polypropylene Company makes no representation,
        promise, express warranty or implied warranty concerning the suitability of this material
        for the use in implantation in the human body or contact with internal body fluids or
        tissues." (AVA2E1281085).
        From internal documents it appears that Bard intentionally hid the use of this resin from the

supplier. 33

        The Marlex HGX-030-01 polypropylene used in the manufacture of the Avaulta Plus and

Avaulta Solo products does not meet medical requirements. It is not made or intended for human

implantation, and is in fact, expressly forbidden from use for permanent human implantation. This

material is known to be subject to embrittlement, hardening and degradation within the human body.

The material is incompatible with and will react with oxygen and oxidizing agents, several of which are

known to be very prevalent inside the body, including oxygen and peroxides. The inadequacies of the

mesh leads to long term complications, including, among others, erosion, chronic pain, nerve

entrapment, pain syndromes, sexual dysfunction, chronic dyspareunia, loss of elasticity, mesh

contraction, organ dysfunction, voiding dysfunction, muscle and nerve damage, vaginal scarring, the

need for multiple surgeries, inability to remove the mesh and irreversible life-long complications.

        2.       The polypropylene mesh in the Avualta products degrades and is not inert. Bard
                 never conducted testing to determine whether peroxide naturally occurring in the
                 vagina could lead to degradation of the mesh.

        Long before Bard began to design and market Avaulta Solo and Plus, it knew or should have

known that polypropylene mesh is not inert and is subject to degradation inside the body. Study after

study from as early as 1976, showed that even only a few days exposure polypropylene degraded in vivo


33
  AVA2E8262831-834 (email chain dated March 31, 2004, written by William Grennan to Thiemo Blank and Roger Davis
discussing the fact that the supplier does not know of medical application and to purchase through a third party to avoid
discovery of medical application.)

                                                            15
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 17 of 67 PageID #: 654




from oxidation. 34       By 1982, another article similarly discussed that free radicals can deteriorate

polypropylene, altering its molecular weight, mechanical properties and even its crystalline structure. 35

As late as 1994, still years before Bard marketed Avaulta Solo and Avaulta Plus, another article

suggested that the process of oxidation will increase tissue damage due to invading organisms. 36 In

another 1994 article, the authors similarly explained the “vicious cycle” between foreign body response

to a polymer implant material and degradation. 37 This article further described how stress on the

polymer can impact degradation, explaining that “[m]echanical stress may affect degradation either as a

result of loading under service, or because of residual stress arising during manufacturing.” 38

        In a 2006, an article relating to a study of explanted polypropylene hernia meshes, the authors

discussed the mechanisms and harmful effects of the degradation of polypropylene inside the body. 39

More recently, another article on a study of one hundred explanted polypropylene meshes, concluding

that implants degrade more in the presence of chronic inflammation. 40

        Despite knowledge that the naturally occurring peroxides in a woman’s pelvis and the foreign

body reaction could degrade the mesh, Bard never studied whether and to what degree it would. Bard

clearly had then no scientific basis to claim that it would not or that the mesh was inert and would

remain so after implantation.

        As polypropylene degrades, the inflammatory response increases and intensifies. 41 The abraded


34
 Liebert, T.C., et al., Subcutaneous implants of polypropylene filaments. J. Biomed. Mater. Res., Vol. 10, 939-951 (1976).
35
 Williams, D.F., Review Biodegradation of surgical polymers, Journal of Materials Science, Vol. 17, 1233-46 (1982).
36
   Ali, S.A.M., et al., The Mechanisms of Oxidative Degradation of Biomedical Polymers by Free Radicals, Journal of
Applied Polymer Science, Vol. 51, 1389-98 (1994).
37
  Zhong, S.P., et al., Biodeterioration/Biodegradation of Polymeric Medical Devices In Situ, International
Biodeterioration& Biodegradation, Vol. 130, 95 (1994).
38
  Id., p. 108.
39
  Costello, C.R., et al., Materials Characterization of Explanted Polypropylene Hernia Meshes, J. of Biomedical Mater.
Res. Part B: Applied Biomaterials, Vol. 83B(1), 44-49 (2007) (Exhibit 31).
40
   Clave, et. al., Polypropylene as a reinforcement in pelvic surgery is not inert: comparative analysis of 100 explants. Int
Urogynecol J 2010 Mar; 21(3):261-70.
41
   Mamy L, Letouzey V, Lavigne J et al: Correlation between shrinkage and infection of implanted synthetic meshes using an
animal model of mesh infection. Int Urogynecol J. 2011 Jan;22(1):47-52; Boulanger L, Moukerrou M et al. Bacteriological

                                                             16
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 18 of 67 PageID #: 655




fiber surface increases the surface area of the mesh, provides multiple areas that can effectively harbor

bacteria, and creates a “barbed-wire” effect, all of which lead to an increased risk of an enhanced and

chronic inflammatory response, as well as chronic infections due to bacterial proliferation at the mesh

surface. The degradation of the mesh leads to long term complications, including, among others,

erosion, chronic pain, nerve entrapment, pain syndromes, sexual dysfunction, chronic dyspareunia, loss

of elasticity, mesh contraction, organ dysfunction, voiding dysfunction, muscle and nerve damage,

vaginal scarring, the need for multiple surgeries, inability to remove the mesh and irreversible life-long

complications.



           3.     The mesh in the Avualta products shrinks and contracts.

           Polypropylene surgical mesh is known to contract and shrink when placed in the

body. 42    43 44 45 46 47 48 49 50 51 52 53
                                               Mesh contraction and shrinkage leads to long term complications,


analysis of meshes removed for complications after surgical management of urinary incontinence or pelvic organ prolapse.
Int Urogynecol J (2008) 19:827-831; Bellon J, Honduvilla N, Jurado F et al: In vitro interaction of bacteria with
polypropylene/ePTFE prostheses. Biomaterials. 2001 Jul; 22(14):2021-4.
42
   Amid PK. Classification of biomaterials and their related complications in abdominal wall hernia surgery. Hernia (1997)
1:15-21.
43
   Bouikerrou M, Boulanger L, Rubod C et al: Study of the biomechanical properties of synthetic implanted in vivo.
European J. Obstet & Gynecol and Repro Bio 134: (2007) 262-267.
44
   Boukerrou M, Rubod C, Dedet B et al: Tissue resistance of free tension procedure: What about healing? Int Urogynecol J
(2008) 19:397-400. Published online Sept 2007.
45
   Klinge U, Klosterhalfen B, Muller M et al: Foreign body reaction to meshes used for the repair of abdominal wall hernias.
Eur J Surg. 1999 Jul; 165(7):665-73.
46
   Klinge U, Klosterhalfen M, Muller A et al: Shrinking of polypropylene mesh in vivo: an experiment study in dogs.
European Journal of Surgery Volume 164, Issue 12, pages 965–969, December 1998.
47
   Klosterhalfen B, Klinge W, Schumpelick V: Functional and morphological evaluation of different polypropylene-mesh
modifications for abdominal wall repair. Biomaterials. 1998 Dec; 19(24):2235-46.
48
   Klosterhalfen B, Klinge W, Hermanns B et al: Pathology of traditional surgical nets for hernia repair after long- term
implantation in humans. [ABSTRACT] Chirugr 2000; 71:43-51.
49
   Klosterhalfen B, Junge K, Klinge W. The lightweight and large porous mesh concepts for hernia repair. Expert Rev Med
Devices. 2005 Jan; 2(1):103-17.
50
   Krambeck A, Dora C, Elliott D. Time-dependent variations in inflammation and scar formation of six different
pubovaginal sling materials in the rabbit model. Urology. 2006 May; 67(5):1105-10.
51
   Krause H, Galloway S, Khoo S et al: Biocompatible properties of surgical mesh using an animal model. Aust N Z J Obstet
Gynaecol. 2006 Feb; 46(1):42-5.
52
   Hilger W, Walter A, Zobitz M et al: Histological and biomechanical evaluation of implanted graft materials in a rabbit
vaginal and abdominal model. Am J Obstet Gynecol 2006; 195:1826-31.

                                                            17
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 19 of 67 PageID #: 656




including, among others, erosion, chronic pain, nerve entrapment, pain syndromes, sexual dysfunction,

chronic dyspareunia, loss of elasticity, mesh contraction, organ dysfunction, voiding dysfunction,

muscle and nerve damage, vaginal scarring, the need for multiple surgeries, inability to remove the mesh

and irreversible lifelong complications.

         The reported incidence (which likely underestimates the degree of the problem) of shrinkage and

contraction ranges from 11 to 20%. However, because of multiple varying factors such as reporting

variations, under-reporting, short-term reporting, patient and physician ignorance, and delayed

presentation, it is impossible to know the true incidence and severity of vaginal mesh

contraction. 54   55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71
                                                                       . Feiner and Maher evaluated 17 women with


53
   Garcia M, Ruiz V, Godoy A, et al: Differences in polypropylene shrinkage depending on mesh position in an experimental
study. American Journal of Surgery Vol 193, Issue 4, April 2007, p538-542.
54
   Aungst MJ, Friedman EB. De novo stress incontinence and pelvic symptoms after transvaginal mesh repair. Am J Obstet
Gynecol. 2009 Jul; 201(1):73.e1-7.
55
   Caquant F, Collinet P, Deobodianance P, et al. Safety of transvaginal mesh procedure: retrospective study of 684 patients. J
Obstet Gynaecol Res. 2008 Aug; 34(4):449-56.
56
   Argirovic RB, Gudovic AM et al, Transvaginal repair of genital prolapse with polypropylene mesh using tension- free
technique. Eur J Obstet Gynecol Reprod Biol. 2010 Nov; 153(1):104-7.
57
   Clave A, Yahi H, Hammou J, et al. Polypropylene as a reinforcement in pelvic surgery is not inert: comparative analysis of
100 patients. Int Urogynecol J. 2010 Mar; 21(3):261-70.
58
   Blandon RE, Gebhart JB et al. Complications from vaginally placed mesh in pelvic reconstructive surgery. Int Urogynecol
J Pelvic Floor Dysfunct. 2009 Feb 10.
59
   Collinet P, Belot F, Debodinance P et al. Transvaginal mesh technique for pelvic organ prolapse repair: mesh exposure
management and risk factors. Int Urogynecol J (2006) 17:315-320.
60
   Abed H, Rahn D, Lowenstein L, et al. Incidence and management of graft erosion, wound granulation, and dyspareunia
following vaginal prolapse repair with graft materials: a systematic review. Int Urogynecol J. 2011 Jul; 22(7):789-98.
61
   Deffieux X, De Tayrac R, Huel C, et al. Vaginal mesh erosion after transvaginal repair of cystocele using Gynemesh or
Gynemesh-Soft in 138 women: a comparative study. Int Urogynecol J Pelvic Floor Dysfunct. 2007 Jan; 18(1):73-9.
62
   Feiner B, Maher C. Vaginal mesh contraction: definition, clinical presentation, and management. Obstet Gynecol. 2010
Feb; 115(2 Pt 1):325-30.
63
   Foon R, Toozs-Hobson P, Latthe P. Adjuvant materials in anterior vaginal wall prolapse surgery: a systematic review of
effectiveness and complications. Int Urogynecol J Pelvic Floor Dysfunct. 2008 Dec; 19(12):1697-706.
64
   Krause H, Bennett M, Forwood M. Biomechanical properties of raw meshes used in pelvic floor reconstruction. Int
Urogynecol J Pelvic Floor Dysfunct. 2008 Dec;19(12):1677-81
65
   Dietz H, Vancaillie P, Svehla M. Mechanical properties of urogynecologic implant materials. Int Urogynecol J Pelvic Floor
Dysfunct. 2003 Oct; 14(4):239-43.
66
   Debodinance P, Engrand J. Development of better tolerated prosthetic materials: applications in gynecological surgery. J
Gynecol Obstet Biol Reprod (Paris). 2002 Oct; 31(6):527-40.
67
   Martan A, Svabik K. et al. Incidence and prevalence of complications after urogynecological and reconstructive pelvic
floor surgery. Ceska Gynekol. 2007 Dec; 72(6):410-5.
68
   Jia X, Glazener C, Mowatt G, et al. Efficacy and safety of using mesh or grafts in surgery for anterior and/or posterior
vaginal wall prolapse: systemic review and meta-analysis. BJOG 2008 Oct; 115(11):1350-61.
69
   Falagas M, Velakoulis S, Iavazzo C, et al. Mesh-related infections after pelvic organ prolapse repair surgery. Eur J Obstet

                                                             18
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 20 of 67 PageID #: 657




vaginal mesh contraction to demonstrate that the mesh caused the condition. The patients’ presenting

complaints included severe vaginal pain, dyspareunia, and focal tenderness over contracted portions of

mesh on vaginal examination, mesh erosion, vaginal tightness, and vaginal shortening. The patients

underwent surgical intervention with mobilization of mesh from underlying tissue, division of fixation

arms of the central graft, and excision of contracted mesh. Fifteen of 17 (88%) patients reported a

‘substantial reduction in vaginal pain following explantation, while none of 11 (64%) reported

‘substantial’ reduction in dyspareunia. However, despite Feiner’s relative success with mesh

explanation, the adverse effects of transvaginal mesh contraction caused permanent life-altering

sequelae in 22-46% of patients in this study.

         More recently, Letouzey et al. reviewed the long-term changes in pelvic mesh volumes over time

using three-dimensional translabial ultrasonography and found mean contraction of 30%, 65%, 85% at

follow-up durations of 3, 6, and 8 years, respectively. This study demonstrates that the pathological

process that causes mesh shrinkage increases progressive over time and there is a linear correlation of

the contraction rate with time, raising the frightening possibility that mesh contraction syndrome

continues indefinitely into the future.

         A consistently worrisome statistic is that many of the complications related to mesh contraction

such as pelvic pain and dyspareunia are delayed in onset. Given the currently reported complication

rates, there are a large number of women around the world who have yet to develop problems but given

enough time will. In other words, we may be just seeing the tip of the iceberg. Bard’s own internal

documents indicate a substantial risk of mesh shrinkage of at least 50%.

         However, despite Bard’s knowledge, neither the original Avaulta Plus or Avaulta Solo IFU nor


Gynecol Reprod Biol. 2007 Oct; 134(2):147-56.
70
   Froze F, Goldman H. Transvaginal excision of mesh erosion involving the bladder after mesh placement using a prolapse
kit - a novel technique. Urology. 2010 Jan; 75(1):203-6.
71
   Diwadkar G, Barber M, Feiner B, et al. Complications and reoperation rates after apical vaginal prolapse surgical repair: a
systematic review. Obstet Gynecol. 2009 Feb; 113(2 Pt 1):367-73.

                                                              19
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 21 of 67 PageID #: 658




the Surgical Guide adequately warned of the risk of mesh contraction. Nor did Bard conduct any testing
                                                                   72
to evaluate its synthetic vaginal meshes for shrinkage.                  Bard also should have known from a 2005

article by Cobb et al that “All available meshes, regardless of their composition, experience a 20-50%

reduction in their initial size. Factors of the mesh itself and the surrounding tissue inflammatory

response contribute to this phenomenon. (emphasis added)”

        4.       The Pore Size in the polypropylene mesh used in the Avaulta products was
                 inadequate to foster proper tissue in growth.

        The Avaulta mesh has inadequate pore size. Bard’s internal documents and the testimony of its

employees and representatives demonstrate that pore size must be at least 2 mm to provide adequate

ingrowth, and to avoid scar plate formation and bridging fibrosis. 73                   Instead, the mesh sizes of the

Avaulta products, 1.3 mm in the central portion and 1 mm in the arms, have actually been proven to be

inadequate to foster appropriate ingrowth by the surrounding tissues. Bard’s measurements of the

Avaulta mesh pores showed many pore sizes below 1 mm. Some were .649 x .486 mm, and “other

pores were not significant enough in size to measure.” 74 Rather than allowing the surrounding tissue to

integrate into the mesh, the inadequately small pore sizes foster inflammation, chronic foreign body

reaction, excessive scarring and a creation of a rigid scar plate. This chronic foreign body reaction and

increased inflammation leads to long term complications, including, among others, erosion, chronic

pain, nerve entrapment, pain syndromes, sexual dysfunction, chronic dyspareunia, loss of elasticity,

mesh contraction, organ dysfunction, voiding dysfunction, muscle and nerve damage, vaginal scarring,

72
   AVAMDL2_00398613; see also AVAMDL2_00448234.
73
   AVA2E0074398 (9/2/08 Mesh Development Proposal memo); AVA2E7593856 (5/21/09 “Current Status of Mesh to BUD
Biomaterials Expertise” memo); AVA2E0759628 (11/6/09 “Biomaterials Strategy Overview for Pelvic Health Products”
memo); AVA2E0864856 (4/26/11 Bard V.P. for Regulatory and Clinical Affairs Email acknowledging mesh design flaws);
(J. Ross depo. pp. 64:23-66:17 (less than 2 mm pore size causes scar bridging and is “not a good thing.”); (R. Orr depo., pp.
117:3-13 (published data establishing appropriate pore size of greater than 2 mm was published and available before 2008));
Cobb W et al. “The Argument for Lightweight Polypropylene Mesh in Hernia Repair,” Surgical Innovation, Vol. 12, No.1
(March), 2005: pp. 63-69; Klosterhalfen B et al. “The Lightweight and Large Porous Mesh Concept for Hernia Repair,”
Expert Rev. Med. Devices 2(1), 2005.
74
   AVA20096615 (Mesh Testing Characterization).


                                                             20
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 22 of 67 PageID #: 659




the need for multiple surgeries, inability to remove the mesh and irreversible life-long complications.

        5.       The arms of the Avaulta Solo and Avaulta Plus are unreasonably dense.

        The arms of the Avaulta mesh are too dense. The maximum safe weight for such mesh, as Bard

admits, is 35 g/m275. The arms of the Avaulta mesh are nearly two-times as dense at 64.5 g/m2. Such

excess density unreasonably increases the undesirable foreign body reaction to the mesh arms, which, in

turn, creates and/or contributes to the creation of a thicker and less flexible scar plate and causes the

numerous morbidities listed above and below in this r

        6.       The design and implantation method causes the mesh to saw the tissues through
                 which the arms are pulled.

        The trocar cut channels are not as wide at the mesh and neither are the exit incisions. The

channels are also rounded. As a result, when the flat mesh is pulled through those rounded channels,

without using a cannula or tube to protect the surrounding tissues, the serrated edges of the mesh at like

a saw cutting against adjacent anatomical structures, causing increased inflammatory response,

additional pain and invariably greater tissue damage than would occur if the flat mesh were pulled

through a flat channel, cut by a flat tipped trocar, that is slightly wider than the mesh arm. 76 This occurs

because the rounded trocar holes keep the mesh from lying flat and instead makes them curl, roll and/or

fold. When curled, rolled and/or folded, the pore size, noted as too small above, becomes even smaller,




75
   AVA2E0074398 (9/2/08 Mesh Development Proposal memo), p. 4399 (“the mesh should be less than 35 g/m2.”); See also,
AVA2E0864856 (4/26/11 Bard V.P. for Regulatory and Clinical Affairs Email acknowledging mesh weight should be less
than 35 g/m2); AVA20020365 (Bard internal measurements for density of Avaulta Plus mesh arms);
76
   AVA2E0996849; AVA2E0116770; AVA2E0218343 (7/20/06 Bard Email stating “[doctors] see tearing the arm through
the tissue...as a major disadvantage [of the Avaulta product].We would need data to say that it does not cause injury to the
tissue [as compared with the arms on a competing device, which were covered by a protective sheath during insertion] if we
were going to say that protecting that tissue from the arms was not important.”); AVA2E1439452 (10/10/07 Bard Email
addressing doctor’s “arm sawing” concerns, stating doctor “is not alone in his concerns” and that “[t]he onus is on us to
prove that the passing of naked mesh arms does not cause any harm.”); AVA2E0225785(10/7/08 Bard internal memo
recognizing need to “Reduce/eliminate sawing action of arms on pull through”); AVA2E5506346 (March 30, 2009 Bard
internal memo discussing presentation by Bard expert, Vincent Lucente, that doctors “should never use a kit that did not have
some form of sheathing/canular system for passing the arms…because of the sawing of tissue you would be doing pulling the
mesh through and around the fulcrum, and that it could lead to increased pain, and poor outcomes.”).

                                                             21
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 23 of 67 PageID #: 660




which again contributes to the lack of proper tissue ingrowth, increased scarification, contraction of the

arms, and the other adverse outcomes noted throughout this report.

         7.       The blind passage of the trocars to implant the Avualta products is unsafe

         Another unreasonably dangerous design flaw is the requirement that the surgeon cut channels

with the trocar needles through a blind passage where the surgeon cannot see where the trocar is cutting

and what it has cut.         This technique is the “blind” passage previously mentioned.                      It creates an

inherently, unreasonably dangerous risk of causing perforated and/or lacerated organs and excessive

damage to nerves, vascular structures and other tissues. 77 Safer designs that do not depend on the

surgeon using the blind passage of the trocars would eliminate, if not reduce, this unnecessary risk.

         8.       The asymmetric pull of the arms makes the Avualta products unsafe

          Whenever excessive scar plating occurs on the previously noted high density, overly small pore,

roped, curled, folded and otherwise, deformed mesh arms, they shrink and pull unevenly on the central

portion of the mesh. This occurs because the placement of the mesh and the arms, as well as the amount

of scar tissue that develops, is never completely symmetric from one arm, across the central mesh

portion, to the other arm. This asymmetry is due to the different amounts of curling, roping and other

deformations that occur on each arm during surgery and post-operative scarring tissue in growth.

         This uneven stretching, pulling and tightening across the arms and the central portion of the

mesh causes, and increase the potential for, the mesh to erode or extrude. These scar formations also

pull inwardly and unevenly on the anchoring points in the pelvic sidewall muscles (obturator and

levatorani), forcing these anchoring points and the muscles to which the arms are attached out of their



77
   AVA2E0114456 (March 2, 2009 Bard Product Opportunity Appraisal Form) (“The market for pelvic floor grafting
systems is changing. New technologies have focused on minimizing the number of incisions required for implantation
resulting in a better patient experience, ostensibly better pain scale results and lower ambulation times. Furthermore, these
‘single incision’ technologies do not require the passage of trocars/needles potentially reducing the amount of tissue damage
and the potential for laceration of adjacent neurological vascular structures.”).

                                                             22
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 24 of 67 PageID #: 661




normal positions and asymmetrically toward the midline, while simultaneously pulling the central

portion of the mesh asymmetrically away from the midline.

        This uneven pulling on the pelvic sidewall muscles causes pain even when the woman is at rest

but can also be particularly acute during sexual intercourse and defecation. Even attempts at defecation

or sexual penetration act upon the mesh and increase the strain upon the arms, which in turn causes new

or worsening pain. Also, during coughing, jumping, or straining, and other activities of normal daily

living uneven pressure is placed on the mesh, which in turn is unevenly transmitted to the attachments in

the pelvic sidewall, further deforming and pulling on the muscles and the central mesh portion.

        9.       Avaulta Plus’ porcine collagen causes an even greater inflammatory response than
                 the synthetic polypropylene mesh alone.

        Rather than reduce the inflammatory response, the porcine collagen sheet that Bard attached to

the Avaulta Plus mesh causes an even greater inflammatory response than that shown for the

polypropylene mesh previously in this report.              This heightened inflammatory response increases the

number of macrophages, foreign body giant cells and other inflammatory cells. The heightened number

of inflammatory cells can cause discharge, bleeding, delayed healing, erosion, extrusion and ultimately

even rejection of the mesh. Bard’s own internal documents 78 recognize that the collagen element of the

Avaulta Plus graft is the primary cause of persistent delayed healing, just as they saw with their Pelvicol

and Pelvisoft, two of their other collagen products in the early 2000s, several years before they marketed

Avaulta Plus.

        10.      Because of their Transvaginal implantation method, Avaulta Plus and Avaulta Solo
                 have an abnormally high risk of adversely contaminating the surgical field with
                 bacteria and other microbiotics.

78
  See e.g. AVA2E0094647; AVA2E0094910; AVA2E0880430; AVA2E0799229-30 (Bard email from A. Bowyer to Dr.
Krick (“With the Avaulta Plus there is a higher risk of delayed healing/extrusion/rejection etc because of the porcine.”));
AVA2E1131047-50 (Bard email from Jon Conta to Dr. Bailey (“Very glad to hear you’re not seeing any exposures with the
Solo. Your experience mimics others, and continues to confirm to us that the delayed healing is specific to the collagen on
the Plus….”)); AVA2E0072438 (7/25/06 Emory rat study demonstrating chronic inflammatory response, encapsulation, and
minimal tissue ingrowth with porcine collagen patch).

                                                            23
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 25 of 67 PageID #: 662




       The transvaginal method for implantation of the Avaulta Plus and Avaulta Solo require the

products to be implanted from outside the vagina to inside and behind it. It is not disputed in the

medical field that the vagina is a “clean-contaminated” space. This means that even after intensive

sterilization of the mesh product and the trocars, the normally prevalent vaginal flora attach themselves

to the mesh and the trocars, which drags the vagina’s flora into the operating field and contaminating it.

The operating field cannot be cleansed of the contaminants brought into it by the trocars and the mesh

itself from the vagina.

       The normal vaginal flora includes a diverse array of bacteria, from Lactobacillus, gardnerella, E.

coli, Staphylococcus, to Acinterobacter and Candida species, among many, many others. Since due to

the transvaginal approach these bacteria necessarily attach themselves to the trocars and the mesh, they

are necessarily also implanted alongside the mesh and colonize the surgical field. The presence of this

bacteria inside the body can cause abscesses, fistulae, and infection, especially due to the Lactobacillus,

the most common of the vaginal bacterial flora. Further the porcine collagen sheet affixed to the

Avaulta Plus allows for greater bacterial attachment as there is more surface area to which the bacteria

can stick, increasing the opportunity still further for abscesses, fistulae, and infections.

       There have been several studies showing significant bacterial colonization and infection of

polypropylene mesh in the operating field.            In 2008, Boulanger, et.al. reported results of a

bacteriological analysis of meshes removed for complications after stress incontinence and prolapse

surgery, 62% of which were removed for erosion. Cultures were performed. To some degree bacterial

contamination was found in every sample removed and tested.            Similarly, in 2009, Vollebregt, et. al.

published results from a study where they took culture swabs of core mesh taken during surgical

implantation of vaginal mesh. 67 implants were cultured and 56 (83.6%) of the implants were positive

for vaginal bacteria. They concluded that “colonization of vaginally implanted mesh occurs frequently.”



                                                      24
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 26 of 67 PageID #: 663




As late as 2012, Shah and Badlani found mesh infections in mesh patients. They described the clinical

presentation of the patients whose mesh was infected to have included:

       •       Nonspecific pelvic pain;

       •       Persistent vaginal discharge or bleeding;

       •       Dyspareunia;

       •       Urinary and/or fecal incontinence;

       •       Induration of vaginal incision;

       •       Vaginal granulation;

       •       Draining sinus tracts; and/or

       •       Graft erosion.

       Moreover, certain species of the most common bacteria, the Lactobacillus, found in the clean

contaminated environment of the vagina are known producers of hydrogen peroxide, which as described

above, is known to degrade and embrittle Bard’s Marlex polypropylene mesh from which the Avaulta

Solo and Avaulta Plus are made.       Thus, the entire approach of transvaginal implantation raises much

greater risks of infection than traditional non transvaginal approaches.

       11.     Despite knowledge that removal of the mesh may be necessary under certain
               circumstances, Bard never developed a way to remove the mesh after it was
               implanted.

       Should removal of the mesh become necessary, there is no way to remove it safely once it is

implanted and scarified and subject to tissue ingrowth. The scars, especially those around the arms,

surround the mesh so completely that it is virtually impossible to excise it at all. Despite knowledge of

these many complications caused by the mesh, Bard never even considered how to remove the mesh

after implantation, whether in whole or in part. In fact, an internal Bard PowerPoint recognizes that one




                                                    25
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 27 of 67 PageID #: 664




of the “weaknesses” with its pelvic organ prolapse kits is “[t]repidation surrounding removal of kit

system should something go wrong long-term.”

     The inability to remove all of the mesh can condemn a woman to irremediable, lifelong

complications, of the kind noted previously in this report. Unfortunately even removal of all or some of

the mesh, where practical, can increase the presence of scar tissue which can itself increase chronic and

permanent pain, among other complications. In other words, the excision of the mesh may leave the

woman in worse pain.

        12.      Safer alternative designs to the Avaulta Solo and Avaulta Plus were available when
                 Bard began marketing them.

        There are several alternatives to the design of the Avaulta Plus and Avaulta Solo products that

are safer and just as effective.       For instance, in 2002, Bard (through its employees, Doug Evans and

Kenneth Butcher) applied for a patent for a “Natural Tissue Self-Anchoring Sling and Introducer

System” using natural tissue instead of the synthetic polypropylene. In this patent application, Bard

referred to the synthetic mesh material then in use as treatment for stress urinary incontinence

(polypropylene), and explained that the mesh:

                “[I]s subject to a higher risk of causing erosion of the patient’s tissue than are
        natural materials. Furthermore, the synthetic mesh material has a higher risk of
        infection than does natural material, probably because the mesh provokes a foreign body
        reaction from the patient’s body. The synthetic material also tends to have a greater
        amount of scar tissue formation around the mesh fibers, instead of vascular ingrowth.” 79

        An abundant amount of medical literature and basic science data over the past 40 years indicates

the strong and direct relationship between postoperative complications and mesh design. 80                    Reducing


79
  AVA2E6681921.
80
  Amid PK. Classification of biomaterials and their related complications in abdominal wall hernia surgery. Hernia (1997)
1:15-21; Bouikerrou M, Boulanger L, Rubod C et al: Study of the biomechanical properties of synthetic implanted in vivo.
European J. Obstet & Gynecol and Repro Bio 134: (2007) 262-267; Klinge U, Klosterhalfen B, Muller M et al: Foreign body
reaction to meshes used for the repair of abdominal wall hernias. Eur J Surg. 1999 Jul; 165(7):665-73; Klinge U,
Klosterhalfen B, Birkenhauer V: Impact of polymer pore size on the interface scar formation in a rat model. J. Surgical
Research 103, 208-214 (2002); Klinge U, Klosterhalfen M, Muller A et al: Shrinking of polypropylene mesh in vivo: an
experiment study in dogs. European Journal of Surgery Volume 164, Issue 12, pages 965–969, December 1998;

                                                           26
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 28 of 67 PageID #: 665




mesh-related complications demands a thorough understanding and knowledge of the chemical, physical

and synthetic characteristics of meshes and how they react inside the human body. Based upon vast

amounts of general surgery and basic science literature, there is a consensus that synthetic meshes that

are lighter weight, larger pore size, monofilament, and that are capable of maintaining their elasticity

and structural stability will have better results with fewer complications. Of all the mesh characteristics

mesh porosity, mesh pore size and mesh stability under load are the most important. If a mesh product’s

design does not allow for effective tissue integration and fibrotic bridging occurs instead, leading to a

rigid scar plate, many adverse events can occur such as erosion, nerve entrapment, pain syndromes,

dyspareunia, loss of elasticity, mesh contraction, organ dysfunction and the need for reoperation.

        White et al. published an article suggesting that inflammatory response may also be explained by

the amount of movement of the implant and mechanical stresses that are placed on the mesh. As the

movement and mechanical stresses of the pelvic floor differ extensively to that of the abdominal wall, it

should have been obvious to Bard that the inflammatory response would not only be different, but also

more intense in a pelvic floor implant.

        In the late 1990’s, studies were published by Klinge et al. in which explanted hernia mesh was

analyzed from rats, dogs and humans. They discovered that in some patients, a chronic foreign body

reaction could still be observed after 15 years. Given that this implant is meant to be placed permanently

in a woman’s pelvic tissue, to base the safety and efficacy of Avaulta Plus and Avaulta Solo on studies

that were short-term (6 months or less in duration), while studies were available in the scientific

literature showing potential complications up to 15 years, was irresponsible. Generally speaking, the

Klosterhalfen B, Klinge W, Schumpelick V: Functional and morphological evaluation of different polypropylene-mesh
modifications for abdominal wall repair. Biomaterials. 1998 Dec; 19(24):2235-46; Klosterhalfen B, Klinge W, Hermanns B
et al: Pathology of traditional surgical nets for hernia repair after long- term implantation in humans. [ABSTRACT] Chirugr
2000; 71:43-51; Krause H, Galloway S, Khoo S et al: Biocompatible properties of surgical mesh using an animal model. Aust
N Z J Obstet Gynaecol. 2006 Feb; 46(1):42-5; Garcia M, Ruiz V, Godoy A, et al: Differences in polypropylene shrinkage
depending on mesh position in an experimental study. American Journal of Surgery Vol 193, Issue 4, April 2007, p538-542;
Cappelletti M, Attolini G, Cangioni G, et al. The use of mesh in abdominal wall defects. Minerva Chir. 1997 Oct;
52(10):1169-76.

                                                            27
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 29 of 67 PageID #: 666




women who undergo these POP mesh procedures are between 30 and 60 years of age. To have a chronic

foreign body reaction that can continue for an unmeasured amount of time in a woman who will have

this mesh implanted for decades is unsafe and can potentially lead to life-long debilitating pain and

complications. Studies that have analyzed the complications that occur years after implantation, such as

those performed by Klinge and his colleagues, should have provided Bard with a more comprehensive

understanding of the true long-term risks and complications to patients, and at the very least, should

have prompted Bard to conduct long-term controlled studies prior to any marketing of the Avaulta

systems. The internal Bard documents and depositions are filled with references to the chronic foreign

body reaction and inflammatory response by the body to the mesh. 81 Despite this knowledge, Bard

chose to market the low pore size, heavy weight mesh in the Avaulta Solo and Plus.



         13.      The design of the Avaulta Solo and Avaulta Plus with four arms and blind trocar
                  implantation method is inherently flawed.

         As discussed above, Bard’s implantation method is inherently flawed in the Avaulta Plus and

Solo products. There are safer implantation designs available, including abdominal sacrocolpopexy

(ASC) and single incision/non-trocar based implantation. The ASC is designed to make the full length

of a woman’s vagina available for sexual intercourse. Contrary wise, the transvaginal method typically

results in shortening of the vagina. Also, implants used in abdominal sacrocolpopexy are passed into

position via an abdominal incision, and are not exposed to the native bacteria of a woman’s “clean

contaminated” vagina. This reduces the potential for vaginal flora to colonize the surgical field, with the

concomitant risks already discussed in this report. The elimination of blind trocar passage also reduces

numerous risks associated with the Avaulta Plus and Solo products, and represents a safer feasible

81
   For instance, the porcine collagen sheet affixed to the Avaulta Plus mesh causes a greater inflammatory response. See also,
AVAMDL2_00398613 (contains pictures of polypropylene inguinal hernia mesh explants with these captions: (1)"extensive
fibrotic scar"; (2) "polypropylene devices contracted and migrated"; (3) "folds in mesh: contraction, shrinkage"; and (4)
"polypropylene device encapsulated and shrunken..; AVA2E0074398; AVA2E0087168

                                                             28
        Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 30 of 67 PageID #: 667




alternative product design. Moreover, implants used as reinforcement in abdominal sacrocolpopexy are

anchored in a vertical direction, and are not attached to the muscles in the pelvis. As a result, when the

contractions associated with normal healing during actually lengthen the vagina. Products designed for

abdominal sacrocolpopexy implantation are safer, feasible alternatives to transvaginal mesh, such as

Avaulta Plus and Avaulta Solo mesh products.

         Bard has products, such as the Alyte, implanted by way of Sacrocolpopexy, and the Nuvia SI,

implanted via a single incision, which require none of the four arms of the Avaulta Plus and Solo and

which eliminate many of the risks of the blind passage and the contamination of the surgical field.

         14.    Bard had no long-term pre- or post-market testing conducted to determine the risk
                of long-term complications women would encounter with the Avaulta Solo and
                Avaulta Plus.

         Bard never did any basic research to determine the safety and efficacy of how the mesh will

perform after implantation.     Instead, it consistently refused to conduct such research, even after

receiving the pleas of one of its leading consultants. Whether to determine the pressures on the pelvic

floor or to study the incidence of adverse reactions or otherwise, Bard time and again refused to perform

any pre- or post-marketing testing.

        For example, Claire Gloeckner in her October 17, 2008 email, , acknowledged that she never got

it off of her “to do” list. This was more than a year after Bard begun marketing and selling the Avaulta

Plus. She and Bard’s Chuck Thomas traded emails about pressure in the pelvic floor. 82 Understanding

those forces and pressures is essential to designing a product that was over engineered for pelvic floor

repair, where the stresses and strains of normal daily activities differ so greatly from the hernia surgery

site, for which the mesh was originally made.

         Moreover, Bard never sought to perform any institutional review board (IRB) approved

randomized controlled trials, anywhere, in the United States, or overseas,to determine safety and

82
     AVA2E8019849

                                                    29
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 31 of 67 PageID #: 668




efficacy before selling these products. Dr. Ross, one of Bard’s leading consultants, proposed a protocol

to assess the safety and effective of Avaulta Plus, seeking to gather t additional data to validate the long-

term safety and effectiveness between investigational sites. Instead, in the face of Dr. Ross’ proposed

clinical study, Bard stopped any activity on it as it was deemed to be not cost effective. Indeed, neither

Bard nor Sofradim, whose product Bard purchased, included any clinical data in their 510k submission.

       Bard even recognized that it was in its own self-interest to profit by the having done a long term,

RCT, as it would or could give support to its sales representatives in the field. Sales reps and doctors

were complaining that the lack of long term RCT was hindering sales. Tellingly, in response to an email

requestseeking clinical papers showing 1 to 2 year follow-up, Bard did not even offer up the one year

data from deTayrac, possibly because by that time Bard was knew of the 3 year data by de Tayrac

reflecting an erosion rate increase from 6.3% to 14% (AVA2E0063853-3) and the de novo dyspareunia

rate of 18.5%. (AVA2E0375064). Clearly the release of what data it had would have hurt sales and not

helped them.

       Finally, the FDA on January 3, 2012, 522 Ordered Bard to perform post-market surveillance

studies on the Avaulta Plus, Avaulta Solo, PelviSoft and Ajust products.              (DeFord exhibit 17)

Following discussions Bard had with the FDA regarding the 522 Order, Bard was told that it must

conduct the requested post-market surveillance study on the Avaulta products, or stop selling the

products in the United States. (DeFord exhibit 18) By month’s end, instead of agreeing to perform the

RCT required by the FDA, on January 31, 2012, Bard told the FDA in a letter that it intended to

withdraw the Avaulta products from the market and did not believe a post-market surveillance study was

needed. Dr. DeFord testified that Bard’s choice to pull the product from the market was based on

declining sales of the Avaulta products and an lack of ability to get the Nuvia (a next generation

product) cleared in the US market “down to a point where financially it didn’t make any sense to



                                                     30
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 32 of 67 PageID #: 669




continue on.” (2/15/2013 DeFord deposition, p. 191) Ironically, Dr. DeFord then agreed that one of the

factors that caused the drop in Avaulta sales in the first place was a lack of clinical studies on the

products. (2/15/2013 DeFord deposition, p. 192) Even more ironically, had Bard continued with Dr.

Ross’s proposed study, that data would likely have been available and possibly published before Bard

ever received the 522 Order in 2012. The main expedient for Bard is and was sales. As Dr. DeFord put

it so succinctly, “So, you know, if the sales were a billion dollars, it’s different than if sales are $3

million.” (emphasis added) (DeFord Deposition, p. 212-213) Without a long term RCT or the FDA

mandated pot-marketing surveillance study, the only population that exists today from which any data

can be collected today is the “test” population of women who had the Avaulta products implanted in

them.

        In sum, safety and efficacy of using a non-inert implant material in the presence of compounds

that break it down should have been determined before marketing. Such RCTs could also have helped

develop methods for doctors to resolve the numerous complications above, perhaps even determined

best surgical practices for removing the mesh should it become necessary to do so.

        15.    Bard’s animal testing was insufficient and not correlated to prove the safety and
               effectiveness of the Avaulta Solo and Avaulta Plus in humans.

        Bard performed the most minimal animal testing of the Avaulta mesh that it could. It inserted

the mesh into the abdominal wall of rats and rabbits and four sheep vaginas.. These studies could not be

extrapolated to humans for several reasons. Fist, humans and sheep are no functionally alike. Second,

trocars were not used in this study. Third, the mesh did not have arms, so consequently none of the

heavy weight mesh that comprises the arms of the Avaulta mesh systems were implanted and tested.

Fourth, among others, the period of time allotted, 45 days, is not of a sufficient duration to make a

reasonable assessment for a permanently implanted device. In consequence, it is impossible to evaluate

critical features of the system, its use in actual surgery, or its behavior with animals let alone human


                                                   31
      Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 33 of 67 PageID #: 670




beings, which Bard nevertheless did evaluate favorably for itself. However, even the Bard employee

who wrote many of the studies, in her deposition, testified that she did not conclude that the Avaulta

Plus hybrid graft could be safely used in women. (Mercuri Deposition, pp. 214-215)

        16.        The deleterious effect of collagen material on would healing was known to Bard.

        Bard knew that collagen’s use was associated uniquely with delayed wound healing

complications 83. Wound dehiscence is not something typically seen with traditional native tissue repairs,

even though Dr. Ross authored a paper entitled "Persistent Delayed Healing: Causes, Preventive

Measures, and Conservative Treatment.” And stated, "[b]y increasing the inflammatory response at the

suture line, we believe the collagen element of the Avaulta Plus graft is the primary cause of PDH, as
                                                                                                                         84
this is consistent with PDH seen previously in our Pelvicol and Pelvisoft products."

(AVA2E0094647).           Moreover, Bard did not even disclose these facts to its Senior Vice President for

Science, Technology and Clinical Affairs, Dr. DeFord. (2/14/2013 DeFord Deposition at pp. 73-75).

Bard did not release this information to doctors or the FDA.

        17.      Bard knew of the h worsening safety of mixingpolypropylene and porcine collagen

        With only a hope that a combination product would prevent erosions, Bard created a product that

had layers of polypropylene combined with porcine collagen dermis despite their knowledge of known

problems with both materials in a woman’s pelvis. However, Bard had no scientific foundation to make

such an assumption. In fact, Bard had ample reason to know that the opposite was likely more true than

not. A study where the materials were implanted into sheep, 85 found "a prolonged inflammatory

response from the Hybrid material consistent with the normal healing process, while Avaulta showed

no/very minimal signs of inflammation. The inflammatory cells were apparent more around the porcine

83
   AVA2E0094910 (document stating since 2004, 19 complaints have been received by Bard).
84
   It is worth noting, clinical evidence in Bard’s possession indicates in one study of Pelvicol, a collagen product, PDH was
noted in 42% of patients implanted without hydrodissection and 11% for patients implanted using the hydrodissection
technique. (AVA2E0880430)
85
   The “hybrid” product in this study was ultimately marketed and sold in the United States as the Avaulta Plus.

                                                            32
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 34 of 67 PageID #: 671




dermis than around the PP mesh in the Hybrid implants, which is to be expected. This could be a host

response to the structure or composition of the porcine material." (AVA2E0066011) Concluding, "[t]he

anatomical location of the implant provided data that could not be obtained from other sources. This

study merely showed data with regard to implantation and histologic outcome, duration of implant of the

materials are more appropriately assessed over a longer duration in vivo. " (AVA2E0066011).            Bard

never tested the implants with a longer duration.

        Dr. Ciavarella, Director of Clinical Affairscritiqued Jennifer Mercuri’s “sheep report”and raised

highly critical questions concerning the validity of her findings which questions Bard conveniently

ignored in the final report. Examples of the questions and issues raised include (Dr. Ciavarella's editorial

remarks are in italics):

         Re: a marketing claim: "Promotes tissue integration, remodeling, vascularization, and cellular
infiltration. Promotes? Or does all this happen despite the presence of the mesh?"

       Re: histologic findings: "no adverse events were detected (macro- and microscopically) in
the vaginal mucosa when compared to a 'non-protected' mesh. It looked like a lot of scar tissue
between the collagen and mesh."

       Re: inflammatory reaction: "Given that the primary cells in these inflamed regions were
lymphocytes and not other known cells of chronic inflammation, the reactions should not warrant
a cause for major concern ...I don't understand this sentence. What other 'known cells of chronic
inflammation' are being referred to?"
        Re: reaction to porcine: "It has been shown in previous studies that porcine tissue evokes a
host tissue inflammatory reaction ...I was surprised at the extent of the reaction. Were there prior
studies of Collamend or similar materials that show the same thing?"
        Re: the length of the inflammatory response: "While the presence of inflammatory cells at
45 days would indicate a prolonged inflammatory response, it is plausible that the response would
diminish over time. It is also plausible that it would persist long enough to be clinically
significant." (AVA2E0072787).
        Additionally, if a collagen material derived from pig dermis is sewn to a polypropylene sheet, the

Collagen sheet will further inhibit the tissue integration with minimal mesh contraction. Thus, while the




                                                    33
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 35 of 67 PageID #: 672




collagen sheet does contain some perforations, those perforations were infrequent in number and

location. As Dr. Ross describes:

       Think for a moment about the surface area of an Avaulta Plus graft vs. an Avaulta Solo or
       other purely synthetic mesh graft. The meshes themselves have very little surface area –
       they’re mostly ‘holes’ or open space in between polypropylene fibers. The Avaulta Plus
       graft has a piece of collagen covering that mesh; though that too has holes, it is
       predominantly collagen, not open space. Thus the Avaulta Plus graft has substantially
       higher surface area and greater overall mass than does purely synthetic mesh…Its
       increased mass, thickness, and stiffness as a result of the collagen may also contribute to
       the patient’s reaction to the implant.” (AVA2E0094647)
       Initially, at marketing, the the Avaulta Plus, was the first trans-vaginal mesh that surgeons had

available to them which had a porcine collagen sheet attached to polypropylene.         Since this was the

case, Bard should have warned surgeons there were studies supporting the safety or efficacy of the

combined materials for implantation transvaginally. Bard should have also told surgeons of the effects

that the collagen sheet would have on tissue integration, effective pore size, scarring, fibrosis, potential

reactions, and scar plate formation. Instead, Bard gambled on a known losing hand that attaching a

known problematic porcine skin to the polypropylene would solve a problem rather than

commonsensically compounding it.

       18.     Despite knowledge about complications associated with their products, Bard never
               developed or communicated a contingency plan for managing them after the devices
               were implanted.

       Bard knew of problems with erosion, infection, scarification, and other life altering problems

that their products and the method of implantation for these products could create. Yet, Bard prepared no

documents, or reports advising doctors on how to treat these complications should they occur. One of

the most significant complications is “pain.” However, that significant complication is absent from

Bard’s 02/07 IFU section Adverse Reaction." (AVA20164147). In fact, severe and unrelenting pain

following mesh surgery is common plance and presents a problem for patients. While post-operative

pain can occur with traditional prolapse surgery, however, pain which alters the life of a patient after the


                                                    34
       Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 36 of 67 PageID #: 673




procedure has rarely occurred. But, pain resulting from the mesh arm placement by trocar can alter a

woman’s life permanently. However, neither Bard nor Sephardim investigated how to resolve such a

complication before marketing these products. Dr. David Ciavarella stated that he understood from

speaking with surgeons that it was hard to extract the mesh once scar tissue encapsulated it. (9/4/2012

Ciavarella Deposition, p. 43.) Dr. Ciavarella also testified that the did not know if Bard performed any

research to determine if surgeons would encounter the same difficulties encountered when removing

hernia mesh and when they try to remove polypropylene mesh from the pelvic floor.                   (9/4/2012

Ciavarella Deposition, p. 44) For informed consent to be a valid process, a patient must understand that

she might suffer a traumatic course if the permanent device fails . Yet, Bard never determined how to

safely remove the mesh and never instructed doctors on the science of removal and the complications

arising from it.

VII.    BARD FAILED TO DISCLOSE PERTINENT ADVERSE RISK INFORMATION,
        PERTINENT INFORMATION ABOUT THE DEFECTS IN THE PROPERTIES OF THE
        MESH AND THE FAULTY SYSTEM OF IMPLANTATION REGARDING THE
        AVAULTA PRODUCTS TO PHYSICIANS AND THEIR PATIENTS.

       As discussed throughout this report, Bard failed to disclose pertinent information regarding

adverse risks, defects in the properties of the mesh and the inadequacies related to the way the Avaulta

was to be implanted. Bard also failed to disclose to physicians and patients the numerous, serious, life-

altering consequences of surgery using the Avaulta Solo and Avaulta Plus systems. In addition, Bard

failed to disclose to physicians or their patients the severity, frequence, duration and irreversibility of the

all the complications associated with its Avaulta products.

       Specifically, Bard’s Instructions for Use (“IFU”) fails to disclose important safety and risk

information to physicians thereby compromising the ability for all level of surgeons to adequately and

appropriately consent their patients prior to the implantation of the Avaulta device. Although there are

other sources of information, the IFU is the one document that all surgeons see prior to the implantation


                                                      35
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 37 of 67 PageID #: 674




of the Avaulta device. I have personally used numerous IFUs to gain risk information regarding medical

devices and drugs. I routinely use IFUs (and DFUs) in my practice. Myself and other physicians rely

on device manufacturers to give us all of the risk information they know related to a device as I am

expected to be the expert on the pelvic floor with respect to risk information and to discuss risk

information with patients in an appropriate risk/benefit informed consent discussion. As such, all risks

associated with a medical device must be included in the products’ IFU. (Barry, 11/30/2012, 303:4-

304:5; Cavagnaro, 8/20/12, 92:25-93:8; Barry, 308:8-20). This is crucial so that all physicians know the

safety and risks information known to a company related to a specific product so that an appropriate risk

benefit discussion can take place.

      Bard failed to warn that the implantation of Solo and Plus were permanent. In addition, Bard

failed to warn that the complications from the Avualta device may require additional surgeries that may

or may not resolve them. Bard failed to warn doctors that explanation of the mesh, if necessary, would

be difficult or impossible to achieve and that few surgeons are qualified to even attempt it. Bard failed to

warn that severe and/or de novo chronic sexual dysfunction and dyspareunia may result after

implantation of the Avaulta device. Bard failed to warn that patients had the potential to lose all ability

to engage in sexual intercourse as result of receiving the Avaulta products.

       Bard failed to warn that the Solo and Plus systems would increase the likelihood of erosions.

Bard failed to warn, particularly with the Plus system, that Persistent Delay in Healing may occur. Bard

failed to warn that the pore size of the mesh was too small to permit proper tissue ingrowth. Bard failed

to warn that the effective pore size was too small to permit proper tissue ingrowth. Bard failed to warn

that the asymmetrical scarring and contracture of the arms, and the resulting unequal pulling on the

central mesh by the arms, would result in chronic pain, even when a woman is at rest, but also during

her performance of the usual activities of daily living, such as coughing, straining, sneezing, straining,



                                                    36
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 38 of 67 PageID #: 675




etc. Bard failed to warn that scarring in general would result in chronic pain. Bard failed to warn that

nerve entrapment could occur as the mesh contracts resulting in chronic pain. Bard failed to warn that

the Avaulta Solo and Plus mesh were made from non-medical grade polypropylene. Bard failed to warn

that implanted mesh is not inert. Bard failed to warn that mesh degrades in the body, particularly in the

presence of oxygen and peroxides and in women with a vaginal pH greater than 5.0. Bard failed to warn

that the transvaginal method of implanting Avaulta Solo and Plus through the “clean contaminated”

vagina would entrap bacteria and other microbiologics in the mesh contaminating the operating field,

resulting in degradation of the mesh, fistulas, adhesions, infections, and other adverse results, leading to

erosion and delayed wound healing. Bard failed to warn that the entrapment of certain microbiologics

would result in the degrading of the mesh and the release of toxic compounds. Bard failed to warn that

such contamination is virtually impossible to prevent, avoid or remedy.

       Bard failed to warn that the risk of erosion of synthetic polypropylene is greater than for natural

materials. Bard failed to warn that the risk of infection from synthetic polypropylene is greater than for

natural materials. Bard failed to warn that the risk of scarification from synthetic polypropylene is

greater than for natural materials. Bard failed to warn that the risk of complications generally from

synthetic polypropylene is greater than for natural materials. Bard failed to warn that the degradation of

the mesh could result in the “fishing line” effect, where strands of the polypropylene slice through

adjacent tissues deleteriously. Bard failed to warn of the “barbed wire” effect, whereby damaged and

degraded mesh, whose damage lead to more infection moves through the implantation area through

activities of daily living. Bard failed to warn of the “sawing” effect on adjacent tissues when the flat

mesh arms are pulled through the round trocar holes without a sheath or cannula surrounding the arms.

Bard failed to warn that the flat mesh will curl, rope, twist, fold and otherwise deform when pulled

through the rounded channels made by the trocars which were narrower than the mesh arms themselves.



                                                    37
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 39 of 67 PageID #: 676




Bard failed to warn that the curling, roping, twisting and folder, would effectively further reduce the

already too small pore size. Bard failed to warn that it had no clinical data supporting the long term

safety and efficacy of the Avaulta Solo and Plus systems. Bard failed to warn that its animal studies did

not support the long term safety and efficacy of the Avaulta Solo and Plus systems. Bard failed to warn

that its animal studies did not correlate to the procedures for implanting the Avaulta Solo and Plus in

women. Bard failed to warn that the asymmetrical pull of its arms from shrinkage would result in

chronic pain, even when a women is at rest but also during her normal activities of daily living,

including by not limited to sneezing, coughing, straining, defecating, lifting and walking, among many

others. Bard failed to warn that the density of the arms was nearly twice the maximum density that Bard

had determined was appropriate for implantable mesh. Bard failed to warn that the design of more

lightweight, open pore meshes is needed to avoid or minimize adverse effects such as dyspareunia,

chronic pain, erosion, extrusion, dehiscence and abscesses, and their recurrence. Bard failed to warn that

their meshes were over engineered with regard to the strength needed for pelvic floor functionality. Bard

failed to warn that their meshes have a shrinkage rate of 30 to 50% which was directly linked to scar

plate formation that does not integrate with the surrounding tissues over time. Bard failed to warn that

scarification significantly increases tension on the mesh by shrinking the tissue around the mesh. Bard

failed to warn that contractions of the mesh and/or tissues can cause deformation of the mesh such as

foldings, curling, bunching and which can cause temporary or chronic pain and facilitate further scar

plate formation and the entrapment of nerves, resulting in still more temporary or chronic pain. Bard

failed to warn that the “blind passage” of the trocars and the mesh created an unreasonably larger risk of

damage to pelvic floor tissue, including but not limited to nerve damage, organ perforation and tissue

trauma, especially when compared to traditional repairs such as sacropolpopexy. Bard failed to warn

about the rates of complications as they became known to it. Absent these warnings and the other



                                                   38
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 40 of 67 PageID #: 677




warnings discussed in this report, the physicians could not explain fully to their patients the risks, safety

and efficacy of the Avaulta Solo and Plus systems and thereby obtain from their patients their fully

informed consent to undergo those procedures. Based on the information known to or reasonably

determinable by Bard, Bard’s representation that the risks associated with Avaulta Solo and Plus are the

same as any other implantable material (necessarily including native tissue repairs) is unreasonably and

recklessly inaccurate and misleading.

VIII. AS A RESULT OF DEFECTS IN THE DESIGN OF THE AVAULTA SOLO AND
      AVAULTA PLUS, PLAINTIFFS SUFFERED AND CONTINUE TO SUFFER INJURIES.

       The defective design of the Avaulta Solo and Avaulta Plus, as well as the failures to disclose

pertinent risk and product information to physicians and patients, caused, contributed to the causation of,

and/or increased the risk of causing the numerous serious and potentially permanent morbidities, adverse

events and complications discussed in this report. For instance and without limiting the foregoing of

this report, synthetic transvaginal meshes for POP, including the Avaulta Plus and Avaulta Solo, subject

patients to needless danger through increased risks not present in traditional, non- mesh surgery for POP

repair, including but not limited to pain associated with the implant procedure (including but not limited

to nerve, vascular, organ and tissue damage), chronic pelvic pain associated with fibrosis and scarring,

adhesions, chronic vaginal pain, vaginal retraction and shortening, fistula formation, granuloma

formation, chronic infection associated with, among other things, the product’s implantation into a

clean/contaminated field and the chronic, intense inflammatory response to the polypropylene, chronic

wound healing issues, organ erosion, vaginal extrusion/exposure, chronic pelvic and vaginal pain

associated with the explant procedure (including but not limited to nerve, vascular, organ and tissue

damage) , de novo and recurrent incontinence, and de novo and/or recurrent and/or increased significant

dyspareunia (painful intercourse), sexual dysfunction, excessive scar formation (contributively causing

pain, dihiscense, abscess, erosion and extrusion), chronic infection, vaginal shortening, vaginal


                                                     39
     Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 41 of 67 PageID #: 678




narrowing, vaginal fibrosis, loss of elasticity, mesh contraction, organ dysfunction, muscle and nerve

damage, pelvic myalgia, the need for reoperation, discharge, bleeding, delayed healing, and ultimately

even rejection of the mesh.

       Moreover, patients implanted with non-absorbable, transvaginal synthetic mesh for pelvic organ

prolapse, including Avaulta Plus and Avaulta Solo, do not have demonstrable improvement in

symptomatic results over traditional, non-mesh repair, have demonstrably worse improvement in their

quality of life (QOL) over traditional, non-mesh repair and do not have demonstrable improvement in

reoperation rates over traditional, non-mesh repair. Even when surgeons used the Avaulta Plus and

Avaulta Solo as designed and marketed, they were unsafe for patients through their intended use as

methods of surgical POP repair because of patient-to-patient anatomic variability and surgeon-to-

surgeon variability in experience, training and technique.

       Simply put, there was no need for the Avaulta Plus and Avaua Solo, non-absorbable, synthetic

mesh, to be sold and marketed as a surgical treatment and procedure for pelvic organ prolapse (POP) as

there were safe, effective and reasonable alternative surgical treatments available at the time this product

was launched that did not needlessly endanger patients nor carry the likelihood or risk of serious injury

that has been associated with the Avaulta Plus and Avaulta Solo. Accordingly, the Avaulta Plus and

Avaulta Solo should have never been marketed to surgeons or patients in the first place, and I agree with

Bard’s decision to cease marketing the Avaulta Plus and Avaulta Solo for use in the United States.

       Because of its actions, Bard exposed patients to, and/or increased their likelihood to suffer

needless, preventable danger, harm and permanent injury and suffering. Importantly, Bard’s failure to

disclose risks known to it about the Bard to physicians took away their ability to properly and

appropriately consent their patients.




                                                    40
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 42 of 67 PageID #: 679




                      EXHIBIT 1
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 43 of 67 PageID #: 680




                          Curriculum Vitae and Bibliography
                                 Daniel S. Elliott, MD
Present Academic Rank and Position
   Consultant - Department of Urology, Mayo Clinic, Rochester, Minnesota        07/2003 - Present
   Associate Professor of Urology - Mayo Clinic College of Medicine             01/2013 - Present
Education
   Biola University - BS, Biological Science                                    1988
   School of Medicine, Loma Linda University - MD                               1993
   Mayo School of Graduate Medical Education, Mayo Clinic College of Medicine - 1993 - 1994
   Internship, General Surgery
   Mayo School of Graduate Medical Education, Mayo Clinic College of Medicine - 1994 - 1999
   Resident, Urologic Surgery
   Baylor College of Medicine - Fellow, Neurourology, Urodynamics and Voiding   1999 - 2000
   Dysfunction
   Additional Education
   UCLA State-of-the-Art Urology                                                03/2004
   UCLA
   Marina del Rey, California
   UCLA State-of-the-Art Urology                                                03/2005
   UCLA
   Marina del Rey, California
   UCLA State-of-the-Art Urology                                                03/2006
   UCLA
   Marina del Rey, California
   UCLA State-of-the-Art Urology                                                03/2007
   UCLA
   Marina del Rey, California
   UCLA State-of-the-Art Urology                                                03/2008
   UCLA
   Marina del Rey, California
   UCLA State-of-the-Art Urology                                                03/2009
   UCLA
   Marina del Rey, California
   Coloplast Surgical Training - Male Sling                                     06/2009
   New York, New York
   UCLA State-of-the-Art Urology                                                03/2010
   UCLA
   Marina del Rey, California
   UCLA State-of-the-Art Urology                                                03/2011
   UCLA
   Marina del Rey, California




RE-AIMS 10/03/2014
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 44 of 67 PageID #: 681
                                      Daniel S. Elliott, MD                                Page 2 of 21


   UCLA State-of-the-Art Urology                                                        03/2012
   UCLA
   Marina del Rey, California
   Comprehensive Review Course in Female Pelvic Medicine and Reconstructive             04/2013
   Surgery
   Dallas, Texas
   AUA Hands-On Ultrasound Training Course                                              10/2014
   Rochester, Minnesota
Certifications
Board Certifications
   American Board of Urology
   Urology                                                                              2002 - Present
   Urology/Female Pelvic Medicine and Reconstructive Surgery                            08/2013 - Present
Honors/Awards
   AUA Resident Award - John D. Silbar North Central Section                            10/1998
   Urology Grant Recipient - Pfizer Scholars                                            01/1999
   DeWeerd Travel Award Recipient                                                       06/1999
   Annual Audio-Visual Award - AUA - American Urological Association,                   05/2011
   Washington, District of Columbia
   Small intestinal submucosa urethral wrap as a salvage treatment option following
   multiple failed artificial urinary sphincters - Third Prize - Landon Trost, Daniel
   Elliott
   Best Reviewer in 2011 Award - Urodynamics/Incontinence/Female                        05/2012
   Urology/Neurourology - The Journal of Urology
   Best Reviewer in 2012 Award - Urodynamics/Incontinence/Female                        05/2013
   Urology/Neurourology - The Journal of Urology
   Annual Audio-Visual Award - AUA - American Urological Association, San               05/2013
   Diego, California
   Long-Term Outcomes of Patients Undergoing the Standard Versus Modified (5
   Points of Fixation, 1 Point of Plication) Technique for Virtue Male Sling
   Placement - First Honorable Mention - Landon Trost, Daniel Elliott
Previous Professional Positions and Major Appointments
   Senior Associate Consultant - Department of Urology, Mayo Clinic, Rochester, 07/2000 - 06/2003
   Minnesota
   Assistant Professor of Urology - Mayo Clinic College of Medicine                     04/2002 - 12/2012
Professional & Community Memberships, Societies and Services
   Professional Memberships & Services
   American Medical Association
             Member                                                                     1991 - 2001
   American Association of Clinical Urologists
             Member                                                                     1998 - 2005
   American Urological Association
             Member                                                                     2000 - Present
   International Continence Society
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 45 of 67 PageID #: 682
                                       Daniel S. Elliott, MD      Page 3 of 21


            Member                                             2001 - Present
   Society for Urodynamics & Female Urology
            Member                                             2002 - Present
         Education Committee
            Committee Member                                   08/2014 - Present
   Minnesota Medical Association
            Member                                             2002 - Present
         Zumbro Valley Medical Society
            Member                                             2002 - Present
   Olmsted County Medical Association
            Member                                             2002 - Present
   International Urogynecologic Society
            Member                                             2003 - Present
   Society of Urologic Prosthetic Surgeons
            Member                                             2005 - Present
   Society of Laparoendoscopic Surgeons
            Member                                             2005 - Present
   Minimally Invasive Robotic Association
            Member                                             2005 - Present
   Minnesota Urological Society
            Member                                             2006 - Present
   European Association of Urology
            International Member                               03/2013 - Present
         Section of Genitourinary Reconstructive Surgeons
            International Member                               03/2013 - Present
            Committee Member                                   04/2014 - Present
         Section of Female and Functional Urology
            International Member                               04/2013 - Present
   International Urogynecologic Association
            Member                                             05/2013 - Present
   International Pelvic Pain Society
            Member                                             05/2014 - Present
Journal Responsibilities
   Journal Editorial Responsibilities
   Journal of Robotic Surgery
            Consulting Editor
   Journal of Gynecology and Obstetrics
            Editorial Board Member
   Journal Other Responsibilities
   Mayo Clinic Proceedings
            Reviewer
   Neurourology and Urodynamics
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 46 of 67 PageID #: 683
                                      Daniel S. Elliott, MD                  Page 4 of 21


             Reviewer
   The Journal of Urology
             Reviewer
   Journal of Investigative Urology
             Reviewer
   Nature Clinical Practice Urology
             Reviewer
   Mayo Clinic Health Letter
             Reviewer
   Archives of Gynecology and Obstetrics
             Reviewer
   Journal of Endourology
             Reviewer
   European Journal of Obstetrics & Gynecology and Reproductive Biology
             Reviewer
   Cleveland Clinic Journal of Medicine
             Reviewer
   Contemporary Clinical Trials
             Reviewer
   International Urogynecology Journal
             Reviewer
   Canadian Urological Association Journal
             Reviewer, Canada
   Urologia Internationalis
             Reviewer
Educational Activities
Teaching Intramural
   Prostate Pathology                                                     03/2005
   Mayo Medical School
   Rochester, Minnesota
Institutional/Departmental Administrative Responsibilities, Committee
Memberships and Other Activities
   Mayo Clinic in Rochester
   Department of Urology
         Education Committee
             Committee Member                                             02/2003 - 11/2008
             Committee Member                                             10/2013 - Present
Presentations Extramural
   National/International
   Invited
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 47 of 67 PageID #: 684
                                     Daniel S. Elliott, MD                           Page 5 of 21


 Robotic Urogynecologic Surgery                                                   03/2008
 3rd Annual World Robotic Urology Symposium
 Orlando, Florida
 Robotic Sacrocolpopexy                                                           01/2009
 2009 International Robotic Urology Symposium (IRUS), Henry Ford Health
 System
 Las Vegas, Nevada
 Current Status Robotic GYN Surgery                                               01/2010
 2010 International Robotic Urology Symposium (IRUS), Henry Ford Health
 System
 Las Vegas, Nevada
 Robotic Sacrocolpopexy                                                           09/2010
 28th World Congress on Endourology and SWL
 Chicago, Illinois
 Female Urology                                                                   09/2010
 28th World Congress on Endourology and SWL
 Chicago, Illinois
 Optimizing Quality of Life With Regard to Urologic Function After Sacrectomy 01/2013
 The 4th Annual Sacral Tumor Study Group Conference, Massachusetts General
 Hospital
 Boston, Massachusetts
 Treatment of Bladder and Urethral Mesh Erosion: Remove and Reconstruct        02/2015
 Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
 (SUFU)
 Scottsdale, Arizona
 Oral
 Long Term Follow-Up of Endoscopically Treated Upper Tract Transitional Cell      04/1995
 Carcinoma
 American Urological Association Annual Meeting
 Las Vegas, Nevada
 Transabdominal Enzymatic Ablation of the Prostate in the Canine Model:           05/1996
 Evaluation for Use for the Treatment of Outflow Obstruction Due to Benign
 Prostatic Hyperplasia
 Urodynamics Subsection Meeting, American Urological Association
 Orlando, Florida
 Long Term Analysis of 323 AMS 800 Artificial Urinary Sphincters                  05/1996
 Urodynamics Subsection Meeting, American Urological Association
 Orlando, Florida
 Analysis of Functional Durability of AMS 800 Artificial Urinary Sphincter: The   04/1997
 Mayo Clinic Results
 American Urological Association Annual Meeting
 New Orleans, Louisiana
 Long Term Follow-Up Primary Realignment of Urethral Disruption Following         04/1997
 Pelvic Fracture
 American Urological Association Annual Meeting
 New Orleans, Louisiana
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 48 of 67 PageID #: 685
                                    Daniel S. Elliott, MD                             Page 6 of 21


 Does Reoperation on an Artificial Urinary Sphincter Increase the Likelihood for   06/1998
 Further Reoperations for Mechanical or Nonmechanical Failure?
 American Urological Association Annual Meeting
 San Diego, California
 Is Nephroureterectomy Necessary in All Cases of Upper Tract Transitional Cell 05/1999
 Carcinoma? Long Term Results of Conservative Endourology Management of
 Upper Tract Transitional Cell Carcinoma in Individuals with Normal Contralateral
 Kidneys
 American Urological Association Annual Meeting
 Dallas, Texas
 Durability of Cadaveric Pubovaginal Sling                                         06/2001
 American Urological Association Annual Meeting
 Anaheim, California
 Does the Addition of Antibiotic Prophylaxis to CIC Alter the Incidence of UTI?    06/2002
 American Urological Association Annual Meeting
 Orlando, Florida
 Surgical Approach for Placement of SPARC Suburethral Sling                        10/2002
 North Central Section, American Urological Association
 Chicago, Illinois
 SPARC suburethral sling: technique and results (Video Presentation)               11/2002
 Western Section, American Urological Association
 Kauai, Hawaii
 Robotic laparoscopic sacrocolpopexy: new surgical technique for the treatment     04/2003
 of vaginal vault prolapse (Video Presentation)
 American Urological Association
 Chicago, Illinois
 Colloquium-ICS/IUGA 2004                                                          08/2004
 Paris, France
 Robotic-Assisted Laparoscopic Management of Vaginal Vault Prolapse                12/2005
 Minimally Invasive Robotics Association
 Innsbruck, Austria
 Advancement in Salvage Procedure Following Failed Artificial Urinary Sphincter: 05/2006
 Tandem Transcorporal Artificial Urinary Sphincter Cuff Technique (Video
 Presentation)
 American Urological Association
 Atlanta, Georgia
 Tandem Transcorporal Artificial Urinary Sphincter Cuff Salvage Technique          10/2006
 Following Previous Cuff Erosion and Infection: Surgical Description and
 Outcome
 Western Section, American Urological Association
 Maui, Hawaii
 Assessment of Durability of Robotic Sacrocolpopexy for the Treatment of Vaginal 01/2007
 Vault Prolapse
 Minimally Invasive Robotics Association
 New York, New York
 Minimally Invasive Advances: Stress Incontinence                                  02/2007
 Mayo Clinic Rochester, Department of Urology
 Kohala Coast, Hawaii
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 49 of 67 PageID #: 686
                                     Daniel S. Elliott, MD                         Page 7 of 21


 Treatment Options for the Failed Sling                                         02/2007
 Mayo Clinic Rochester, Department of Urology
 Kohala Coast, Hawaii
 American Urological Association Annual Meeting                                 05/2007
 Anaheim, California
 Robotics use in Gynecology: the Mayo Clinic experience                         06/2007
 Robotic Surgery: Facts or Fiction?
 Milano, Italy
 Indication and Management of Artificial Urinary Sphincter                      10/2007
 7th Osijek Urological Days
 Osijek, Croatia
 Robotics Use in Gyenocology                                                    10/2007
 7th Osijek Urological Days
 Osijek, Croatia
 Robotic Urogynecologic Surgery                                                 03/2008
 3rd Annual World Robotic Urlogy Symposium
 Orlando, Florida
 Latest Advances and Treatment of Complications in Minimally Invasive           05/2008
 Treatments for Stress Incontinence
 American Urological Association (AUA)
 Orlando, Florida
 Severe, recurrent bladder neck contracture after prostatectomy: Salvage with   05/2008
 urethral wall stent(Video and Poster Presentation)
 American Urological Association (AUA)
 Orlando, Florida
 Surgical Advances of Stress Urinary Incontinence                               05/2008
 Indian American Urological Association (IAUA)
 Orlando, Florida
 Robotic Sacrocolpopexy                                                         01/2009
 International Robotic Urology Symposium, Henry Ford Health System
 Las Vegas, Nevada
 Overactive Bladder: Current Concepts of Management                             02/2009
 Mayo Clinic, Department of Urology, Rochester Meeting
 Kona, Hawaii
 Minimally Invasive Advances: Stress Incontinence                               02/2009
 Mayo Clinic, Department of Urology, Rochester Meeting
 Kona, Hawaii
 Management of Complications Following Anti-Incontinence Procedures             02/2009
 Mayo Clinic, Department of Urology, Rochester Meeting
 Kona, Hawaii
 American Urological Association (AUA)                                          04/2009
 Chicago, Illinois
 Robotic repair for vaginal prolapse has significant benefits                   11/2009
 North Central Section of the AUA - 83rd Annual Meeting
 Scottsdale, Arizona
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 50 of 67 PageID #: 687
                                    Daniel S. Elliott, MD                             Page 8 of 21


 Current Status Robotic GYN Surgery                                                01/2010
 International Robotic Urology Symposium, Henry Ford Health System
 Las Vegas, Nevada
 Robotics for Female Pelvic Reconstruction: Who, When and What?                    05/2010
 American Urological Association (AUA)
 San Francisco, California
 Results of Urethral Wrap As Salvage Treatment Option Following Multiple Failed 09/2010
 Artificial Urinary Sphincters
 North Central Section of the AUA
 Chicago, Illinois
 Small intestinal submucosa urethral wrap as a salvage treatment option following 05/2011
 multiple failed artificial urinary sphincters
 Audio-Visual
 American Urological Association (AUA)
 Washington, District of Columbia
 Long-Term Results of Small Intestinal Submucosa at Artificial Urinary Sphincter   10/2011
 Placement for Management of Persistent / Recurrent Incontinence Following
 Multiple Sphincter Failures and Erosions
 North Central Section of the AUA
 Rancho Mirage, California
 OAB Current Concepts and Management                                               02/2012
 Mayo Clinic Reviews in Urology
 Kohala Coast, Hawaii
 Treatment and Evaluation of the Complicated Artificial Urinary Sphincter Patient 02/2012
 Mayo Clinic Reviews in Urology
 Kohala Coast, Hawaii
 Transvaginal Mesh Kits Complications and Alternatives                             02/2012
 Mayo Clinic Reviews in Urology
 Kohala Coast, Hawaii
 Vaginal Mesh for POP: what's the data show?                                       05/2012
 American Urological Association (AUA)
 Atlanta, Georgia
 How do different centres perform Robot-assisted-Sacrocolpopexy?                   06/2012
 4th Annual Society of European Robotic Gynecological Surgery (SERGS)
 Marseille, France
 Comparative Surgical Complications of the Robotic Sacrocolpopexy for Pelvic       09/2012
 Organ Prolapse vs. Traditional Transabdominal Sacrocolpopexy
 European Robotic Urology Symposium (ERUS)
 London, United Kingdom
 Effect of prior radiotherapy and ablative therapy on surgical outcomes for the    02/2013
 treatment of rectourethral fistulas
 Society of Urodynamics, Female Pelvic Medicine & Urogenital Reconstruction
 (SUFU)
 Las Vegas, Nevada
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 51 of 67 PageID #: 688
                                     Daniel S. Elliott, MD                             Page 9 of 21


 Robotic Transvesical Rectourethral Fistula Repair Following a Robotic Radical      02/2013
 Prostatectomy (Video Presentation)
 Society of Urodynamics, Female Pelvic Medicine & Urogenital Reconstruction
 (SUFU)
 Las Vegas, Nevada
 Impact of Patient Obesity on Robotic Sacrocolpopexy for the Treatment of           02/2013
 Vaginal Vault Prolapse
 Society of Urodynamics, Female Pelvic Medicine & Urogenital Reconstruction
 (SUFU)
 Las Vegas, Nevada
 Long-Term Outcomes of Patients Undergoing the Standard Versus Modified (5          05/2013
 Points of Fixation, 1 Point of Plication) Technique for Virtue Male Sling
 Placement (Video Presentation)
 American Urological Association (AUA)
 San Diego, California
 Robotic Transvesical Rectourethral Fistula Repair Following a Robotic Radical      05/2013
 Prostatectomy (Video Presentation)
 American Urological Association (AUA)
 San Diego, California
 Effect of prior radiotherapy and ablative therapy on surgical outcomes for the     05/2013
 treatment of rectourethral fistulas
 American Urological Association (AUA)
 San Diego, California
 The Impact of InhibiZone on Artificial Urinary Sphincter Infection Rate            05/2013
 American Urological Association (AUA)
 San Diego, California
 Impact of Patient Obesity on Robotic Sacrocolpopexy for the Treatment of           05/2013
 Vaginal Vault Prolapse
 American Urological Association (AUA)
 San Diego, California
 Long Term Risk for Repeat Anti-Incontinence Surgery following Urethrolysis: A      05/2013
 Review of 100 Patients
 American Urological Association (AUA)
 San Diego, California
 Impact of patient obesity on robotic sacrocolpopexy for the treatment of vaginal   06/2013
 vault prolapse
 3rd International Meeting "Challenges in Endourology & Functional Urology"
 Paris, France
 Long-Term Outcomes for Artificial Urinary Sphincter Reimplantation Following       09/2013
 Prior Device Explantation for Erosion and/or Infection
 South Central Section of the AUA
 Chicago, Illinois
 Effect of prior radiotherapy and ablative therapy on surgical outcomes for the     10/2013
 treatment of rectourethral fistulas
 2nd Joint Section Meeting of ESFFU, ESGURS, and ESOU
 Tübingen, Germany
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 52 of 67 PageID #: 689
                                      Daniel S. Elliott, MD                             Page 10 of 21


 Long-term impact of artificial urinary sphincter reimplantation following prior     10/2013
 device explantation for erosion and/or infection
 2nd Joint Section Meeting of ESFFU, ESGURS, and ESOU
 Tübingen, Germany
 Impact of patient obesity on robotic sacrocolpopexy for the treatment of vaginal    10/2013
 vault prolapse
 2nd Joint Section Meeting of ESFFU, ESGURS, and ESOU
 Tübingen, Germany
 Long-Term Device Outcomes for Artificial Urinary Sphincter Reimplantation           02/2014
 Following Prior Explantation for Erosion or Infection
 Society of Urodynamics Female Pelvic Medicine & Urogenital Reconstruction
 Miami, Florida
 Risk Factors for Intraoperative Conversion During Robotic Sacrocolpopexy            02/2014
 Society of Urodynamics Female Pelvic Medicine & Urogenital Reconstruction
 Miami, Florida
 Results of artificial urinary sphincter reimplantation following previous erosion   04/2014
 and/or infection
 29th Annual Congress of the European Association of Urology
 Stockholm, Sweden
 Autologous Transobturator Mid-Urethral Sling Placement: A Novel Outpatient          05/2014
 Procedure for Female Stress Urinary Incontinence (Video Presentation)
 American Urological Association (AUA)
 Orlando, Florida
 Surgical Management of Female Benign Urethral Stricture Disease: A Ten Year 05/2014
 Experience
 American Urological Association (AUA)
 Orlando, Florida
 Urethral Management at the Time of Artificial Urinary Sphincter Erosion, Is         09/2014
 Urethral Catheterization Alone Enough?
 North Central Section of the American Urological Association (AUA)
 Chicago, Illinois
 Autologous Transobturator Mid-Urethral Sling Placement for Female Stress            09/2014
 Urinary Incontinence (Video Presentation)
 North Central Section of the American Urological Association (AUA)
 Chicago, Illinois
 Poster
 Robot-Assisted Laparoscopic Sacrocolpopexy for Treatment of High Grade              09/2007
 Vaginal Vault Prolapse: Surgical Technique and Initial Experience
 29th Congress of the Societe Internationale d'Urologie
 Paris, France
 Robot Sacrocolpopexy: A Review of the Learning Curve in Fifty Casesl                01/2011
 4th World Congress on Controversies in Urology (CURy)
 Paris, France
 Impact of Radiotherapy on Surgical Repair and Outcomes in Patients with             06/2012
 Rectourethral Fistula.
 67th Annual Meeting of the Canadian Urological Association
 Alberta, Canada
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 53 of 67 PageID #: 690
                                   Daniel S. Elliott, MD                           Page 11 of 21


 Term Device Outcomes for Artificial Urinary Sphincter Reimplantation Following 05/2014
 Prior Explantation for Erosion or Infection
 American Urological Association (AUA)
 Orlando, Florida
 Factors Associated with Intraoperative Conversion During Robotic              09/2014
 Sacrocolpopexy
 North Central Section of the American Urological Association (AUA)
 Chicago, Illinois
 Regional
 Invited
 Rectocele                                                                     10/2004
 Office of Women's Health brown bag
 Rochester, Minnesota
 Incontinence and Other Urological Issues                                      08/2007
 Radio Broadcast, Hosted by Dr. Thomas Shives
 HealthLine - KROC Radio
 Rochester, Minnesota
 A Practical Approach to Treating Incontinence                                 10/2008
 Clinical Reviews, Rochester Civic Center
 Rochester, Minnesota
 A Practical Approach to Treating Incontinence                                 11/2008
 Clinical Reviews, Rochester Civic Center
 Rochester, Minnesota
 Incontinence and Other Urological Issues                                      03/2010
 Radio Broadcast, Hosted by Dr. Thomas Shives
 Medical Edge Weekend - KROC Radio
 Rochester, Minnesota
 Urinary Incontinence                                                          03/2011
 Radio Broadcast, Hosted by Dr. Thomas Shives
 Medical Edge Weekend - KROC Radio
 Rochester, Minnesota
 Incontinence: Causes and Treatments                                           02/2013
 Prostate Cancer Support Group
 Rochester, Minnesota
 Urinary Incontinence                                                          05/2014
 Radio Broadcast, Hosted by Dr. Thomas Shives
 Medical Edge Weekend - KROC Radio
 Rochester, Minnesota
 Oral
 Paratesticular Angiomyofibroblastoma                                          09/1995
 North Central Section, American Urological Association
 Minneapolis, Minnesota
 Does the Degree of Preoperative Elevation PSA Exclude a Patient for           10/1996
 Consideration for Radical Retropubic Prostatectomy?
 North Central Section, American Urological Association
 Tucson, Arizona
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 54 of 67 PageID #: 691
                                      Daniel S. Elliott, MD                             Page 12 of 21


   Does Reoperation of an Artificial Sphincter Place the Patient at an Increased     10/1998
   Risk for Subsequent Reoperation
   North Central Section, American Urological Association
   Amelia Island, Florida
   Is Fascia Lata Allograft Material Trustworthy for Pubovaginal Sling Repair        10/2000
   North Central Section, American Urological Association
   Phoenix, Arizona
   Combined Stent and Artificial Urinary Sphincter for Management of Severe          10/2000
   Recurrent Bladder Neck Contractures and Stress Incontinence after
   Prostatectomy: A Long-Term Evaluation.
   North Central Section, American Urological Association
   Phoenix, Arizona
   Does Nocturnal Deactivation of the Artificial Urinary Sphincter Lessen the Risk   10/2000
   for Urethral Atrophy?
   North Central Section, American Urological Association
   Phoenix, Arizona
   Robotics Surgery for Vaginal Prolapse                                             06/2007
   Controversies in Women's Health Symposium 2007
   Nisswa, Minnesota

Research Grants Awarded
Completed Grants
Federal
   Co-Investigator Selenium and Vitamin E Cancer Prevention Trial (SELECT).   01/2010 - 12/2010
                   Funded by National Cancer Institute. (U10 CA 37429-SELECT)
Industry
   Principal       Are There Histological and Tensile Strength Variations in         10/2002 - 09/2003
   Investigator    Autologous, Allograft and SIS Pubovaginal Slings Over Time
                   Using the Rabbit Model. Funded by Mentor Corporation.
                   (MENTOR #5, 1A4575)
   Co-Investigator Single Looped Mechanical Urinary Sphincter: Determination of      10/1995 - 12/1995
                   Required Urethral Constriction Forces to Provide Adequate
                   Urinary Continence in the Canine Model. Funded by Dacomed,
                   Inc. (Dacomed #1)
   Co-Investigator Clinical Investigation of the Safety and Performance of Timm      06/1999 - 02/2005
                   Medical Technologies' Artificial Urinary Sphincter (TIMM-AUS).
                   Funded by Timm Medical Technologies. (Timm # 1)
   Co-Investigator A Randomized, Double-Blind, Parallel-Group Study to               07/1999 - 12/2003
                   Investigate the Effects of a Single Oral Dose of L-753099
                   Compared to Placebo and Tolerodine on Urodynamic
                   Parameters in Healthy Male Volunteers. Funded by Merck &
                   Co., Inc. (Merck 138)
   Co-Investigator The Safety, Local Tolerability, Pharmacokinetics, and Risk     01/2001 - 12/2003
                   Benefit of Oxybutynin Transvaginal Rings (TVR) in Women with
                   a History of Overactive Bladder. Funded by Advanced Biologics.
                   (BIOLOGICS #1)
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 55 of 67 PageID #: 692
                                      Daniel S. Elliott, MD                             Page 13 of 21


   Co-Investigator An Eight-Week, Double-Blind, Randomized, Parallel Group           06/2001 - 07/2003
                   Design, Multicenter Study of FLOMAX Capsules, 0.4 mg Daily
                   Vs. Placebo, in Female Patients w/ Lower Urinary Tract
                   Symptoms (LUTS) w/ a Significant Component of Voiding
                   Symptoms. Funded by Boehringer Ingelheim. (BOEHRINGER
                   #34)
   Co-Investigator Veritas Collagen Matrix Urological Sling Postmarketing Clinical   10/2001 - 09/2003
                   Study Protocol. Funded by Bio-Vascular, Inc. (BIOVASCULAR
                   #1)
Mayo Clinic
   Principal       Transurethral Enzymatic Ablation of the Prostate (TEAP); Short- 09/1995 - 12/2003
   Investigator    term Concentration Study. Funded by Department Discretionary
                   Funds. (Immuno 2)
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 56 of 67 PageID #: 693
                                        Daniel S. Elliott, MD                                 Page 14 of 21


Bibliography
Peer-reviewed Articles

 1.    Gleason PE, Elliott DS , Zimmerman D, Smithson WA, Kramer SA. Metastatic testicular
       choriocarcinoma and secondary hyperthyroidism: case report and review of the literature. J Urol.
       1994 Apr; 151(4):1063-4. PMID:8126794.

 2.    Elliott DS , Blute ML, Patterson DE, Bergstralh EJ, Segura JW. Long-term follow-up of
       endoscopically treated upper urinary tract transitional cell carcinoma. Urology. 1996 Jun;
       47(6):819-25. PMID:8677570. DOI:10.1016/S0090-4295(96)00043-X.

 3.    Elliott DS , Barrett DM. Long-term followup and evaluation of primary realignment of posterior
       urethral disruptions. J Urol. 1997 Mar; 157(3):814-6. PMID:9072573.

 4.    Elliott DS , Barrett DM. The artificial urinary sphincter in the female: indications for use, surgical
       approach and results. Int Urogynecol J Pelvic Floor Dysfunct. 1998; 9(6):409-15. PMID:9891964.

 5.    Elliott DS , Barrett DM. Mayo Clinic long-term analysis of the functional durability of the AMS 800
       artificial urinary sphincter: a review of 323 cases. J Urol. 1998 Apr; 159(4):1206-8. PMID:9507835.

 6.    Brown JA, Elliott DS , Barrett DM. Postprostatectomy urinary incontinence: a comparison of the
       cost of conservative versus surgical management. Urology. 1998 May; 51(5):715-20.
       PMID:9610584.

 7.    Elliott DS , Barrett DM. The artificial genitourinary sphincter. Digital Urology Journal. 1998 Jul.

 8.    Elliott DS , Timm GW, Barrett DM. An implantable mechanical urinary sphincter: a new
       nonhydraulic design concept. Urology. 1998 Dec; 52(6):1151-4. PMID:9836575.

 9.    Elliott DS , Boone TB. Urethral devices for managing stress urinary incontinence. Journal of
       Endourology. 2000 Feb; 14(1):79-83. PMID:10735576.

 10.   Elliott DS , Barrett DM. Artificial urinary sphincter implantation using a bulbous urethral cuff:
       perioperative care. Urol Nurs. 2000 Apr; 20(2):89-90, 95-8. PMID:11998129.

 11.   Frank I, Elliott DS , Barrett DM. Success of de novo reimplantation of the artificial genitourinary
       sphincter. J Urol. 2000 Jun; 163(6):1702-3. PMID:10799164.

 12.   Petrou SP, Elliott DS , Barrett DM. Artificial urethral sphincter for incontinence. Urology. 2000
       Sep 1; 56(3):353-9. PMID:10962293.

 13.   Elliott DS , Boone TB. Is fascia lata allograft material trustworthy for pubovaginal sling repair?
       Urology. 2000 Nov 1; 56(5):772-6. PMID:11068297.

 14.   Elliott DS , Boone TB. Recent advances in the management of the neurogenic bladder. Urology.
       2000 Dec 4; 56(6 Suppl 1):76-81. PMID:11114567.

 15.   Elliott DS , Boone TB. Combined stent and artificial urinary sphincter for management of severe
       recurrent bladder neck contracture and stress incontinence after prostatectomy: a long-term
       evaluation. J Urol. 2001 Feb; 165(2):413-5. PMID:11176385. DOI:10.1097/00005392-200102000-00014.

 16.   Elliott DS , Mutchnik S, Boone TB. The "bends" and neurogenic bladder dysfunction. Urology.
       2001 Feb; 57(2):365. PMID:11182361.
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 57 of 67 PageID #: 694
                                           Daniel S. Elliott, MD                            Page 15 of 21


17.   Kim IY, Elliott DS , Husmann DA, Boone TB. An unusual presenting symptom of sarcoidosis:
      neurogenic bladder dysfunction. J Urol. 2001 Mar; 165(3):903-4. PMID:11176503.

18.   Petrou SP, Elliott DS . Artificial urethral sphincter for incontinence in adults. Drugs Today (Barc)
      2001 Apr; 37(4):237-244. PMID:12768224.

19.   Elliott DS , Barrett DM, Gohma M, Boone TB. Does nocturnal deactivation of the artificial urinary
      sphincter lessen the risk of urethral atrophy? Urology. 2001 Jun; 57(6):1051-4. PMID:11377302.

20.   Elliott DS , Segura JW, Lightner D, Patterson DE, Blute ML. Is nephroureterectomy necessary in
      all cases of upper tract transitional cell carcinoma? Long-term results of conservative
      endourologic management of upper tract transitional cell carcinoma in individuals with a normal
      contralateral kidney. Urology. 2001 Aug; 58(2):174-8. PMID:11489692.

21.   Lightner DJ, Elliott D , Gillett M. Surgeon's corner. Transvaginal culdoplasty for
      posthysterectomy vaginal vault prolapse. Contemp Urol. 2003 Sep; 15(9):15-22.

22.   DiMarco DS, Elliott DS . Tandem cuff artificial urinary sphincter as a salvage procedure following
      failed primary sphincter placement for the treatment of post-prostatectomy incontinence. J Urol.
      2003 Oct; 170(4 Part 1):1252-4. PMID:14501735.

23.   Elliott DS , Barrett DM. Current indications for the use of the artificial genitourinary sphincter and
      management of its complications. The Scientific World Journal. 2004; 4(S1):114-27.

24.   Di Marco DS, Chow GK, Gettman MT, Elliott DS . Robotic-assisted laparoscopic sacrocolpopexy
      for treatment of vaginal vault prolapse. Urology. 2004 Feb; 63(2):373-6. PMID:14972496.
      DOI:10.1016/j.urology.2003.09.033.

25.   Dora CD, Dimarco DS, Zobitz ME, Elliott DS . Time dependent variations in biomechanical
      properties of cadaveric fascia, porcine dermis, porcine small intestine submucosa, polypropylene
      mesh and autologous fascia in the rabbit model: implications for sling surgery. J Urol. 2004 May;
      171(5):1970-3. PMID:15076323. DOI:10.1097/01.ju.0000121377.61788.ad.

26.   Elliott DS , Frank I, DiMarco DS, Chow GK. Gynecologic use of robotically assisted laparoscopy:
      sacrocolpopexy for the treatment of high-grade vaginal vault prolapse. Am J Surg. 2004 Oct;
      188(4A Suppl S):52S-56S. PMID:15476652.

27.   Krambeck AE, Dora CD, Sebo TJ, Rohlinger AL, DiMarco DS, Elliott DS . Time-dependent
      variations in inflammation and scar formation of six different pubovaginal sling materials in the
      rabbit model. Urology. 2006 May; 67(5):1105-10. PMID:16698388. DOI:10.1016/j.urology.2005.11.036.

28.   Elliott DS , Chow GK, Gettman M. Current status of robotics in female urology and gynecology.
      World J Urol. 2006 Jun; 24(2):188-92. Epub 2006 Mar 24. PMID:16557388. DOI:10.1007/s00345-006-
      0071-5.

29.   Petrou SP, Thiel DD, Elliot DS , Broderick GA, Wehle MJ, Young PR. Does indigo carmine
      prevent early artificial urinary sphincter cuff erosion? Can J Urol. 2006 Aug; 13(4):3195-8.
      PMID:16952328.

30.   Elliott DS , Krambeck AE, Chow GK. Long-term results of robotic assisted laparoscopic
      sacrocolpopexy for the treatment of high grade vaginal vault prolapse. J Urol. 2006 Aug;
      176(2):655-9.

31.   Routh JC, Crimmins CR, Leibovich BC, Elliott DS . Impact of Parkinson's disease on continence
      after radical prostatectomy. Urology. 2006 Sep; 68(3):575-7. Epub 2006 Sep 18. PMID:16979722.
      DOI:10.1016/j.urology.2006.03.025.
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 58 of 67 PageID #: 695
                                           Daniel S. Elliott, MD                             Page 16 of 21


32.   Elliott DS , Chow GK. [Management of vaginal vault prolapse repair with robotically-assisted
      laparoscopic sacrocolpopexy]. Ann Urol (Paris) 2007 Feb; 41(1):31-6. PMID:17338498.

33.   Magera JS Jr, Elliott DS . Tandem transcorporal artificial urinary sphincter cuff salvage
      technique: surgical description and results. J Urol. 2007 Mar; 177(3):1015-9; discussion 1019-20.
      PMID:17296400. DOI:10.1016/j.juro.2006.10.052.

34.   Krambeck AE, Thompson RH, Lohse CM, Patterson DE, Segura JW, Zincke H, Elliott DS , Blute
      ML. Endoscopic management of upper tract urothelial carcinoma in patients with a history of
      bladder urothelial carcinoma. J Urol. 2007 May; 177(5):1721-6. PMID:17437796.

35.   Krambeck AE, Thompson RH, Lohse CM, Patterson DE, Elliott DS , Blute ML. Imperative
      indications for conservative management of upper tract transitional cell carcinoma. J Urol. 2007
      Sep; 178(3 Pt 1):792-6; discussion 796-7 Epub 2007 Jul 16. PMID:17632132.
      DOI:10.1016/j.juro.2007.05.056.

36.   Magera JS Jr, Inman BA, Elliott DS . Does preoperative topical antimicrobial scrub reduce
      positive surgical site culture rates in men undergoing artificial urinary sphincter placement? J
      Urol. 2007 Oct; 178(4 Pt 1):1328-32; discussion 1332. Epub 2007 Aug 14. PMID:17698144.
      DOI:10.1016/j.juro.2007.05.146.

37.   Elliott DS , Frank I, Chow GK. Robotics and laparoscopy for vaginal prolapse and incontinence.
      Current Bladder Dysfunction Reports. 2007 Dec; 2(4):214-8.

38.   Thompson RH, Krambeck AE, Lohse CM, Elliott DS , Patterson DE, Blute ML. Endoscopic
      management of upper tract transitional cell carcinoma in patients with normal contralateral
      kidneys. Urology. 2008 Apr; 71(4):713-7. Epub 2008 Feb 11. PMID:18267338.
      DOI:10.1016/j.urology.2007.11.018.

39.   Thompson RH, Krambeck AE, Lohse CM, Elliott DS , Patterson DE, Blute ML. Elective
      endoscopic management of transitional cell carcinoma first diagnosed in the upper urinary tract.
      BJU Int. 2008 Nov; 102(9):1107-10. Epub 2008 Jun 03. PMID:18522631. DOI:10.1111/j.1464-
      410X.2008.07766.x.

40.   Magera JS Jr, Elliott DS . Artificial urinary sphincter infection: causative organisms in a
      contemporary series. J Urol. 2008 Dec; 180(6):2475-8. Epub 2008 Oct 19. PMID:18930496.
      DOI:10.1016/j.juro.2008.08.021.

41.   Magera JS Jr, Inman BA, Elliott DS . Outcome analysis of urethral wall stent insertion with
      artificial urinary sphincter placement for severe recurrent bladder neck contracture following
      radical prostatectomy. J Urol. 2009 Mar; 181(3):1236-41. Epub 2009 Jan 18. PMID:19152938.
      DOI:10.1016/j.juro.2008.11.011.

42.   Tollefson MK, Elliott DS , Zincke H, Frank I. Long-term outcome of ureterosigmoidostomy: an
      analysis of patients with >10 years of follow-up. BJU Int. 2010 Mar; 105(6):860-3. Epub 2009 Aug
      13. PMID:19681892. DOI:10.1111/j.1464-410X.2009.08811.x.

43.   Shimko MS, Umbreit EC, Chow GK, Elliott DS . Long-term outcomes of robotic-assisted
      laparoscopic sacrocolpopexy with a minimum of three years follow-up. Journal of Robotic
      Surgery. 2011; 5(3):175-80.

44.   Trost L, Elliott DS . Male stress urinary incontinence: a review of surgical treatment options and
      outcomes. Adv Urol. 2012; 2012:287489. Epub 2012 May 8. PMID:22649446. PMCID:3356867.
      DOI:10.1155/2012/287489.

45.   Trost L, Elliott D . Small intestinal submucosa urethral wrap at the time of artificial urinary
      sphincter placement as a salvage treatment option for patients with persistent/recurrent
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 59 of 67 PageID #: 696
                                          Daniel S. Elliott, MD                             Page 17 of 21


       incontinence following multiple prior sphincter failures and erosions. Urology. 2012 Apr;
       79(4):933-8. Epub 2011 Nov 25. PMID:22119252. DOI:10.1016/j.urology.2011.09.003.

 46.   Elliott DS . Con: mesh in vaginal surgery: do the risks outweigh the benefits? Curr Opin Urol.
       2012 Jul; 22(4):276-81. PMID:22617054. DOI:10.1097/MOU.0b013e3283545991.

 47.   Burgess KL, Elliott DS . Robotic/Laparoscopic prolapse repair and the role of hysteropexy: a
       urology perspective. Urol Clin North Am. 2012 Aug; 39(3):349-60. PMID:22877718.
       DOI:10.1016/j.ucl.2012.05.006.

 48.   Mitchell CR, Gettman M, Chow GK, Elliott D . Robot-assisted sacrocolpopexy: description and
       video. J Endourol. 2012 Dec; 26(12):1596-9. Epub 2012 Oct 09. PMID:23046290.
       DOI:10.1089/end.2012.0388.

 49.   Chau VR, Maxson PM, Joswiak ME, Elliott DS . Male sling procedures for stress urinary
       incontinence. Urol Nurs. 2013 Jan-Feb; 33(1):9-14, 37; quiz 14. PMID:23556373.

 50.   Linder BJ, Elliott DS . Robotic sacrocolpopexy: how does it compare with other prolapse repair
       techniques? Curr Urol Rep. 2013 Jun; 14(3):235-9. PMID:23296693. DOI:10.1007/s11934-012-0299-0.

 51.   de Cogain MR, Elliott DS . The impact of an antibiotic coating on the artificial urinary sphincter
       infection rate. J Urol. 2013 Jul; 190(1):113-7. Epub 2013 Jan 09. PMID:23313209.
       DOI:10.1016/j.juro.2013.01.015.

 52.   Linder BJ, Umbreit EC, Larson D, Dozois EJ, Thapa P, Elliott DS . Effect of prior radiotherapy
       and ablative therapy on surgical outcomes for the treatment of rectourethral fistulas. J Urol. 2013
       Oct; 190(4):1287-91. Epub 2013 Mar 26. PMID:23538238. DOI:10.1016/j.juro.2013.03.077.

 53.   Beddy D, Poskus T, Umbreit E, Larson DW, Elliott DS , Dozois EJ. Impact of radiotherapy on
       surgical repair and outcome in patients with rectourethral fistula. Colorectal Dis. 2013 Dec;
       15(12):1515-20. PMID:23841640. DOI:10.1111/codi.12350.

 54.   Clifton MM, Linder BJ, Lightner DJ, Elliott DS . Risk of repeat anti-incontinence surgery following
       sling release: a review of 93 cases. J Urol. 2014 Mar; 191(3):710-4. Epub 2013 Sep 20
       PMID:24060639. DOI:10.1016/j.juro.2013.09.030.

 55.   Linder BJ, de Cogain M, Elliott DS . Long-term device outcomes of artificial urinary sphincter
       reimplantation following prior explantation for erosion or infection. J Urol. 2014 Mar; 191(3):734-
       8. Epub 2013 Sep 7 PMID:24018241. DOI:10.1016/j.juro.2013.08.089.

 56.   Viers BR, Elliott DS , Kramer SA. Simultaneous augmentation cystoplasty and cuff only artificial
       urinary sphincter in children and young adults with neurogenic urinary incontinence. J Urol. 2014
       Apr; 191(4):1104-8. Epub 2013 Sep 20. PMID:24060640. DOI:10.1016/j.juro.2013.09.032.

 57.   Linder BJ, Elliott DS . Autologous transobturator midurethral sling placement: a novel outpatient
       procedure for female stress urinary incontinence. Int Urogynecol J. 2014 Sep; 25(9):1277-8.
       Epub 2014 Mar 14. PMID:24627107. DOI:10.1007/s00192-014-2365-2.

Non-peer-reviewed Articles

 1.    Elliott DS , Cone M, Boone TB. Transabdominal sacrocolpopexy for severe vaginal vault
       prolapse; Indications and results. Issues in Incontinence. 2000 Apr.

 2.    Elliott DS , Barrett DM. Surgical management of the neurogenic bladder. American Urological
       Association Update Series. 2001 Feb.
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 60 of 67 PageID #: 697
                                       Daniel S. Elliott, MD                                Page 18 of 21


 3.    Krambeck AE, Elliott DS . Primary realignment of the traumatic urethral distraction. American
       Urological Association Update Series. 2005 Oct.

 4.    Burgess KL, Elliott DS . Techniques of Abdominal Sacrocolpopexy for the Management of Apical
       Prolapse. American Urological Association Update Series. 2012; Lesson 11, Volume 31:109-116.

 5.    Elliott DS . Botox for overactive bladder. Mayo Clinic Health Letter. 2013 July:4.

Book Chapters

 1.    Barrett DM, Abol-Enein H, Castro D, Hohenfellner M, Stohrer MW, Tanagho EA, Elliott DS ,
       Chancellor MB, Madersbacher H, Stein R. Surgery for neuropathic bladder. in: World Health
       Organization: International Consultation on Incontinence, June 1998. (Book chapter)

 2.    Elliott DS , Barrett DM. The artificial genitourinary sphincter. In: Resnick MI, Thompson IM,
       editors. Advanced Therapy of Prostate Disease. Hamilton: B. C. Decker Inc.; 2000. p. 405-9.
       (Book chapter)

 3.    Elliott DS , Barrett DM. Management of complications of therapy: artificial urinary sphincter. In:
       Resnick MI, Thompson IM. Advanced therapy of prostatic disease. London: B.C. Decker Incorp;
       2000 May. (Book chapter)

 4.    Elliott DS , Boone TB. Neuromodulation for female idiopathic detrusor instability and urge
       incontinence. in: Female Pelvic Reconstructive Surgery. Stanton S, Zimmern P, editors. London:
       Springer-Verlag Publishers, 2001. (Book chapter)

 5.    Elliott DS , DiMarco DS, Chow GK. Female urologic robotic surgery: gynecologic indication for
       robotic-assisted laparoscopy-sacrocolpopexy for the treatment of high grade vaginal vault
       prolapse. In: Faust RA, editor. Robotics in surgery: history, current and future applications. New
       York: Nova Science Publishers; 2007. p. 137-46. (Book chapter)

 6.    Eilliott DS , Krambeck A, Chow GK. Robotic urogynecologic surgery. In: In: Patel VR, editor.
       Robotic urologic surgery. London: Springer; 2007. p. 194-8. (Book chapter)

 7.    Elliott DS . Diagnosis and management of apical prolapse. In: Goldman HB, Vasavada SP,
       editors. Female urology: a practical clinical guide. Totowa: Humana Press; 2007. (Current clinical
       urology.). p. 297-306. (Book chapter)

 8.    Elliott DS , Chow GK. Robotic sacral colpopexy. In: Gharagozloo F, Najam F, editors. Robotic
       surgery. New York: McGraw-Hill Medical; 2009. p. 347-51. (Book chapter)

 9.    McGee SM, Chow GK, Elliott DS . Robotic sacrocolpopexy: suspension of the bladder and
       vagina. In: Staskin DR editor. Atlas of bladder disease. Philadelphia: Springer; 2010. p. 251-8.
       (Book chapter)

 10.   McGee SM, Shimko MS, Elliott DS , Chow GK. Robot-Assisted Laparoscopic Sacrocolpopexy.
       In: Atlas of Robotic Urologic Surgery, Current Clinical Urology Vol. 2. 2011. p. 107-18. (Book
       chapter)

 11.   Shimko MS, Elliott DS . Robotic Surgery in Urogynecology. In: Robotics in Genitourinary
       Surgery. Vol. 7. 2011. p. 605-10. (Book chapter)

 12.   Elliott DS , Trost LW. Esfínter Urinario Artificial. Fellow en disfunciones miccionales y
       urodinamia. In: Biomaterials and Prostheses Implant in Urology. 2012. (Book chapter)
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 61 of 67 PageID #: 698
                                        Daniel S. Elliott, MD                                 Page 19 of 21


 13.   Linder BJ, Elliott DS . Robotic Sacrocolpopexy: How Does It Compare with Other Prolapse
       Repair Techniques? In: Current Urology Report. New York: Springer; 2012. (Book chapter)

 14.   Trost L, Elliott DS . Artificial Urinary Sphincter: Reoperative Techniques and Management of
       Complications. In: Brandes SB, Morey AF editors. Advanced Male Urethral and Genital
       Reconstructive Surgery. 2nd ed. New York: Springer; 2014. p. 697-709. (Book chapter)

Editorials

 1.    Richelson E, Elliott DS . Advances in medical management of overactive bladder. Mayo Clin
       Proc. 2003 Jun; 78(6):681-3. PMID:12934775.

 2.    Elliott DS . Is an artificial urinary sphincter more effective than a urethral bulking agent for
       postprostatectomy incontinence? Nature Clinical Practice Urol. 2005 May; 2(5):220-1.

 3.    Chow GK, Elliott DS . Endoscopic cystocele surgery: lateral repair with combined suture/mesh
       technique. J Endourol. 2010 Oct; 24(10):1569.

Commentaries

 1.    Elliott DS , Lightner DJ, Blute ML. Medical management of overactive bladder. PMID:11322348.
       DOI:10.4065/76.4.353.

 2.    Elliott DS , Krambeck AE, Chow GK, Lee DI. Robotics: Long-term results of robotic assisted
       laparoscopic sacrocolpopexy for the treatment of high grade vaginal vault prolapse -
       Commentary. J Endourol. 2007; 21(2):135.

 3.    Elliott DS . Can we better predict and treat urinary incontinence after prostatectomy? J Urol.
       2012 Mar; 187(3):789-90. Epub 2012 Jan 15. PMID:22248524. DOI:10.1016/j.juro.2011.12.027.

 4.    Elliott DS . Editorial comment. J Urol. 2013 Apr; 189(4):1442; discussion 1442-3. Epub 2013 Jan
       08. PMID:23313625. DOI:10.1016/j.juro.2012.10.135.

Audio/Video/CD-ROM/etc.

 1.    Childs MA, McGee S, Routh J, Chow G, Elliott DS . Robot-Assisted Laparoscopic
       Sacrocolpopexy: A Review of the Learning Curve in Fifty Cases. Mayo Clinic Physician Update,
       News for Medical Professionals from Mayo Clinic Rochester ( 2009 Nov 11; Video Presentation)
       Epub 2009 Nov 11.

 2.    Trost L, Elliott D . SIS urethral wrap at the time of repeat AUS placement following multiple prior
       failed AUS and erosions. AUA. 2011 May.

 3.    Linder BJ, Frank I, Dozois EJ, Elliott DS . Robotic transvesical retrourethral fistula repair after a
       robotic radical prostatectomy. J Endourol, Part B, Videourology. 2013 Jan; 27.
       DOI:1089/vld20120043.

 4.    Trost L, Elliott D . Modifications to the Virtue male sling procedure: 5-points of fixation, 1-point of
       plication. Received first honorable mention awards. AUA in San Diego, CA. 2013 May.

Abstracts

 1.    Elliott DS , Barrett DM. Long term followup and evaluation of primary realignment of posterior
       urethral disruption. (Abstract 855). J Urol. 1997 Apr; 157(4 Suppl):219.
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 62 of 67 PageID #: 699
                                       Daniel S. Elliott, MD                                Page 20 of 21


2.    Elliott DS , Brown JA, Barrett DM. Long term analysis of the functional durability of the AMS 800
      artificial urinary sphincter: a review of 323 cases placed at the Mayo Clinic. (Abstract 1028). J
      Urol. 1997 Apr; 157(4 Suppl):265.

3.    Slezak J, Amling CL, Elliott DS , Blute ML, Zincke H. Should patients with very high serum PSA
      levels (greater-than-or-equal-to 50 ng/ml) undergo radical prostatectomy? (Abstract 1247). J
      Urol. 1997 Apr; 157(4 Suppl):320.

4.    Blute ML, Elliott DS , Patterson DE, Bergstralh EJ, Segura JW. Endoscopic renal preserving
      surgery for management of upper urinary tract transitional cell carcinoma. (Abstract 182). Br J
      Urol. 1997 Sep; 80(Suppl 2):47.

5.    Elliott DS , Barrett DM. Does the need for reoperation on an artificial genitourinary sphincter
      (AMS 800) place the patient at an increased risk for further reoperation due to mechanical or
      non-mechanical reasons. (Abstract 163). J Urol. 1998 May; 159(5 Suppl):45.

6.    Frank I, Elliott DS , Zincke H, Blute ML. Ureterosigmoidostomy. American Urological Association
      Annual Meeting, Anaheim, California. 2001 Jun.

7.    Elliott DS , Husmann DA. Recurrent urinary tract infections in patients with a hypocontractile
      bladder secondary to diabetes mellitus: does the addition of prophylactic antibiotics to cic alter
      the incidence of bacteriuria and symptomatic uti's? J Urol. 2002 Apr; 167(4):8.

8.    Kausik S, Elliott DS . External beam radiation and its effect on artificial urinary sphincter long-
      term function. American Urological Association Annual Meeting, Orlando, Florida. 2002 Jun.

9.    DiMarco D, Elliott DS . Long term results of tandem urethral cuff for the treatment of male
      incontinence following RRP. North Central Section, American Urological Association, Chicago,
      Illinois. 2002 Oct.

10.   Dora C, Elliott DS . Preliminary results of SPARC suburethral sling. North Central Section,
      American Urological Association, Chicago, Illinois. 2002 Oct.

11.   Dimarco DS, Chow GK, Gettman MT, Elliott DS . Robotic-assisted laparoscopic sarcocolpopexy
      (Abstract MP 18/17). J Endourol. 2004 Nov; 18(Suppl 1):A109.

12.   Hawatmeh SI, Elliott DS . OB tape suburethral sling for stress urinary incontinence (Abstract
      V496). J Urol. 2005 Apr; 173(4):135.

13.   Krambeck AE, Dora CD, DiMarco DS, Sebo TJ, Zobitz ME, Elliott DS . Time dependent
      variations in inflammatory reaction and scar formation of cadaveric fascia, porcine dermis,
      porcine small intestine submucosa, polypropylene mesh and utologous fascia in the rabbit model:
      implications for pubovaginal sling surgery (Abstract 931). J Urol. 2005 Apr; 173(4):252.

14.   Webster W, Elliott D . Age and obesity predict early failure of synthetic suburethral slings for
      stress urinary incontinence. International Continence Society Meeting, Montreal, Canada. 2005
      Aug.

15.   Thompson RH, Krambeck AE, Patterson DE, Segura JW, Blute ML, Elliott DS . Endoscopic
      treatment of upper tract urothelial carcinoma in patients with solitary kidneys (Abstract 47). J
      Urol. 2006 Apr; 175(4 Suppl):16-7.

16.   Krambeck AE, Thompson RH, Segura JW, Patterson DE, Zincke H, Blute ML, Elliott DS .
      Endoscopic management of upper tract urothelial carcinoma in patient with a history of primary
      bladder urothelial carcinoma (Abstract 1100). J Urol. 2006 Apr; 175(4 Suppl):354.
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 63 of 67 PageID #: 700
                                      Daniel S. Elliott, MD                                Page 21 of 21


17.   Routh JC, Leibovich BC, Crimmins CR, Elliott DS . Parkinson's disease impact on voiding
      function after radical prostatectomy (Abstract 1603). J Urol. 2006 Apr; 175(4 Suppl):516-7.

18.   Magera JS Jr, Elliott DS . Advancement in salvage procedure following failed artificial urinary
      sphincter: tandem transcorporal artificial urinary sphincter cuff technique (Abstract V1675). J
      Urol. 2006 Apr; 175(4 Suppl):540.

19.   Thompson RH, Krambeck AE, Patterson DE, Blute ML, Segura JW, Elliott DS . Endoscopic
      treatment of upper tract urothelial carcinoma in patients with normal contraleteral kidneys
      (Abstract VP4-02). J Endourol. 2006 Aug; 20(Suppl 1):A20.

20.   Krambeck AE, Thompson RH, Patterson DE, Segura JW, Blute ML, Elliott DS . Endoscopic
      management of upper tract urothelial carcinoma in patients with a history of primary bladder
      urothelial carcinoma (Abstract VP6-02). J Endourol. 2006 Aug; 20(Suppl 1):A32.

21.   Krambeck AE, Thompson RH, Patterson DE, Segura JW, Blute ML, Elliott DS . Conservative
      management of upper tract urothelial carcinoma in patients with imperative indications (Abstract
      VP6-01). J Endourol. 2006 Aug; 20(Suppl 1):A32.

22.   Childs MA, Routh JC, Chow GK, Elliott DS . Robotic sacrocolpopexy: the learning curve for a
      novel surgical technique. J Endourol. 2010 Sep; 24(Suppl 1):A205-6.

23.   Elliott DS . Impact of Radiotherapy on Surgical Repair and Outcomes in Patients with
      Rectourethral Fistula. 67th Annual Meeting of the Canadian Urological Association. 2012 June.

24.   Elliott DS , Chow GC. Comparative surgical complications of the robotic sacrocolpopexy for
      pelvic organ prolapse vs. traditional transabdominal sacrocolpopexy. BJU Int. 2012 Oct; 110:57-
      8.

25.   Linder B, Umbreit E, Larson D, Dozois E, Elliott D . The impact of prior radiotherapy on
      outcomes following surgical repair of a rectourethral fistula in men with prostate cancer.
      Neurourol Urodyn. 2013 Feb; 32(2):174.

26.   Linder B, Elliott D . Long-term outcomes for artifcial urinary sphincter reimplantation following
      prior device explantation for erosion or infection. Neurourol Urodyn. 2014 Feb; 33(2):170.
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 64 of 67 PageID #: 701




                      EXHIBIT 2
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 65 of 67 PageID #: 702




                               FEE SCHEDULE

Fee schedule is $700/hour
Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 66 of 67 PageID #: 703




                      EXHIBIT 3
 Case 2:15-cv-16402 Document 44-1 Filed 08/14/19 Page 67 of 67 PageID #: 704




                                    TESTIMONY HISTORY

Coloplast A/S v. Generical Medical Devices; United States District Court, Western District of
Washington at Tacoma, Case No. C10-227BHS (April 2012)

Linda Gross et al. vs. Gynecare, et al.; Superior Court of New Jersey Law Division Middlesex
County Case No. MID-L-9131-08 (November 2013)

Diane Bellew vs. Ethicon, et al. United States District Court, Southern District of West Virginia,
Case No. 2:13-cv-22473 (September 2014)
